      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 1 of 100



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,              )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )   Case No. 1:20-cv-03538 - GLR
                                       )
RAGINGBULL.COM, LLC f/k/a              )
LIGHTHOUSE MEDIA LLC, et al.,          )
                                       )
            Defendants.                )
                                       )


   DEFENDANTS’ CONSOLIDATED RESPONSE TO ORDER TO SHOW CAUSE
         WHY PRELIMINARY INJUNCTION SHOULD NOT ISSUE
           Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 2 of 100



                                                TABLE OF CONTENTS

RAGING BULL DEFENDANTS’ RESPONSE .......................................................................1

  INTRODUCTION...................................................................................................................1

  BACKGROUND ....................................................................................................................3

     I.        Jason Bond Picks and the Creation of Raging Bull ...................................................3

     II.       Raging Bull’s Services .............................................................................................5

     III.      Raging Bull’s Efforts to Strengthen and Improve Compliance and Customer
               Service .....................................................................................................................8

     IV.       Raging Bull’s Subscribers ........................................................................................9

     V.        Harm Caused by the TRO ........................................................................................9

  LEGAL STANDARD ........................................................................................................... 11

  ARGUMENT ........................................................................................................................ 13

     I.        Raging Bull’s Experts Demonstrate the FTC’s Fatal Errors .................................... 13

               A.       The FTC Obtained an Ex Parte TRO and Now Seeks a Preliminary
                        Injunction Based on Wermers’ Grossly Flawed Assessment of
                        Defendants’ Trading ..................................................................................... 13

               B.       The FTC’s Allegations of Deceptive Advertising are Unfounded and
                        Not Supported by Empirical Evidence .......................................................... 17

                        1.       The FTC’s Implicit Assumptions Are Inherently Flawed .................... 17

                        2.       The Company’s Target Audience—the “Reasonable Consumer”
                                 for FTC Deception Analysis Purposes—Is Neither Elderly Nor
                                 Likely To Be Deceived....................................................................... 20

                        3.       Given Raging Bull’s Market Competition, There Is a Higher
                                 Likelihood that Consumers are Familiar with Industry Terms
                                 and Conditions ................................................................................... 21

                        4.       Because Raging Bull’s Services Are High Involvement
                                 Products—Not Purchased on Impulse—Consumers Are Not
                                 Likely To Rely Only On Advertising and Sales Initiatives .................. 22

                        5.       Raging Bull’s Business Model, Sales Compensation System, and
                                 Choice Architecture Are Not Consistent With That of a Company
                                 That Can Benefit from Consumer Deception ...................................... 22
                                                                    i
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 3 of 100



                 6.       The FTC’s Arguments About Raging Bull’s Advertisements and
                          Income Potential Claims Do Not Demonstrate a Case of
                          Deception ........................................................................................... 24

                 7.       The Remaining Evidence Offered by the FTC to Make Its
                          Deception Case is Inconsistent with Required, Sound, Scientific
                          Methods ............................................................................................. 24

II.      The FTC Does Not Have a Likelihood of Success on the Merits ............................ 25

         A.      The FTC Has Neither Met Its Burden for Prevailing on a Preliminary
                 Injunction Request Nor Satisfied the Legal Standard for Proving
                 Deception. .................................................................................................... 25

                 1.       FTC Act Section 5 and the FTC’s Deception Standards ...................... 25

                 2.       The FTC Must Demonstrate the “Net Impression” of Defendants’
                          Statements Were in Fact Misrepresentations ....................................... 27

         B.      Defendants Have Substantiation or a Reasonable Basis for Statements
                 Concerning Trading Profits, and Does Not Cherry-Pick Wins ...................... 28

         C.      Defendants Provide a Good Product of Value to Subscribers ........................ 31

         D.      Defendants Do Not Deceive or Mislead Consumers about the
                 Likelihood of Success Using Raging Bull’s Services .................................... 33

         E.      Defendants Do Not Deceive or Mislead Consumers as to the Level
                 of Skill Required for Trading........................................................................ 35

         F.      Defendants’ Use of Unpaid Consumer Testimonials with Disclaimers
                 Is Not Deceptive or Misleading .................................................................... 36

                 1.       The FTC Disregards Defendants’ Robust and Conspicuous
                          Testimonial Disclaimer ...................................................................... 36

                 2.       The FTC Improperly Disregards the Use of Disclaimers, Failing
                          to Meet Its Preliminary Injunction Burden .......................................... 40

         G.      Defendants Have Addressed the Issues with Refunds, Cancellations and
                 Chargebacks ................................................................................................. 42

III.     The Balance of Equities Favors Defendants as the Public Interest Will Not
         be Served by the FTC’s Requested Relief ............................................................... 45

         A.      No Substantive Restrictions or Obligations Sought by the FTC are
                 in Dispute, as Defendants will Stipulate to Comply with Section I and II
                 of the TRO to the Date of Trial ..................................................................... 46

                                                           ii
           Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 4 of 100



               B.       There is No Basis for the Requested Asset Freeze, Which is Inequitable
                        and Would Deplete Assets ............................................................................ 46

               C.       The Appointment of a Receiver is Unnecessary ............................................ 49

KYLE DENNIS AND THE WINSTON ENTITIES’ RESPONSE ....................................... 51

  RELEVANT FACTS ............................................................................................................ 53

  ARGUMENT ........................................................................................................................ 56

     I.        The FTC Cannot Demonstrate that Mr. Dennis is Individually Liable for
               the Alleged Deceptive Practices Under the FTC Act. .............................................. 56

               A.       Mr. Dennis Did Not Participate In Any Deceptive Practice or Have the
                        Authority to Control Any Deceptive Practice................................................ 57

                        1.        Mr. Dennis Does Not Directly Participate In or Have the
                                  Authority to Control Raging Bull’s Allegedly Deceptive
                                  Advertising. ....................................................................................... 58

                        2.        Raging Bull’s Biotech Breakouts Brand’s Paid Content is Not
                                  Deceptive in Any Way. ...................................................................... 65

               B.       Mr. Dennis Did Not Have Knowledge of Any Deceptive Practice. ............... 69

     II.       The FTC Cannot Demonstrate that The Winston Entities Participated in a
               Common Enterprise. ............................................................................................... 71

     III.      The FTC Does Not Attempt To Demonstrate That Mr. Dennis or the Winston
               Entities Are Liable Under Its ROSCA Claims. ....................................................... 73

     IV.       The Equities Weigh Strongly Against Enjoining Mr. Dennis or the Winston
               Entities. .................................................................................................................. 73

     V.        Even If the Court Concludes that An Injunction Is Appropriate, the FTC
               Will Be Unable to Hold Mr. Dennis Jointly And Severally Liable. ......................... 76

MFA HOLDINGS CORPORATION’S RESPONSE ............................................................ 80

  INTRODUCTION................................................................................................................. 80

  ARGUMENT ........................................................................................................................ 82

     I.        The Injunctive Relief is Moot as to MFA and is Overbroad .................................... 82

     II.       The FTC Failed to Demonstrate That It Is Likely to Prevail on the Merits .............. 84


                                                                    iii
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 5 of 100



             A.       The FTC’s Reply Demonstrates that Mr. Marshall and MFA Were Not
                      Involved in Creating the Challenged Advertising Materials. ......................... 84

             B.       The FTC Failed to Show that MFA Was Part of Any “Common
                      Enterprise” with the Other Defendants. ........................................................ 88

             C.       The Balance of the Equities Weigh Against Entering the Injunction,
                      Even as Modified, and The Public Interest Would Not Be Advanced
                      by Entering Injunctive Relief As to MFA ..................................................... 92

CONCLUSION ..................................................................................................................... 93




                                                              iv
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 6 of 100



          Defendants, by and through undersigned counsel, submit this response to the Federal Trade

Commission’s (“FTC” or “Plaintiff”) motion for an order to show cause why a preliminary

injunction should not issue (“Motion”), and in support state as follows.                Defendants

RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond, Sherwood Ventures, LLC,

and Jason Bond, LLC (collectively, “Raging Bull Defendants”) set forth their response on pages

1 to 50; defendants Kyle Dennis, Winston Corp., and Winston Research Inc. set forth their

response on pages 51 to 79; and defendant MFA Corporation sets forth its response on pages 80

to 93.1

                          RAGING BULL DEFENDANTS’ RESPONSE
                                         INTRODUCTION
          The FTC seeks its preliminary injunction based on claims of false advertising. Rather than

focus on specific representations in advertising it believes to have been deceptive, the FTC claims

that any and all advertisement are false because the company is “permeated with fraud.” In an

effort to paint RagingBull.com, LLC (“Raging Bull”) as a fraudulent company,” the FTC has

provided inaccurate and misleading evidentiary claims and thereby misled the Court and the

public. As a primary example, the FTC’s purported expert, Russell Wermers, opines that Raging

Bull and its co-founders had trading losses of over $56 million from 2014 to 2018, and the trading

accounts used by Raging Bull’s lead guru Jason Bond had $7.5 million in trading losses in that

same time period



1
       Defendants are also filing the following exhibits in support of this response: Expert Report
of Bates Group and Greg Kyle (Exhibit 1); Expert Report of Dr. Yoram Wind (Exhibit 2);
Declaration of Jason Bond (Exhibit 3); Second Declaration of Jeffrey M. Bishop (Exhibit 4); First
Declaration of Stephen Prior (Exhibit 5); Declaration of Kyle W. Dennis (Exhibit 6); and Second
Declaration of Allan Marshall (Exhibit 7).
       As used in the Raging Bull Defendants’ Response, “Defendants” refers to the Raging Bull
Defendants, and “Individual Defendants” refers to Defendants Jeffrey M. Bishop and Jason Bond.
                                                  1
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 7 of 100



       Wermers’ analysis is deeply flawed and does not reflect the trading activity of the accounts

he reviewed. The impact of Wermers’ errors is massive. The purported $56 million trading loss

never happened. And Jason Bond did not have $7.5 million in trading losses from 2014 to 2018.

Rather, as Defendants’ expert demonstrates,2 Jason Bond had a realized trading profit of over

$500,000 in the accounts Wermers reviewed during that time period.

       Based on Wermers’ flawed analysis, the FTC attacks Jason Bond’s earnings claims and the

very efficacy of the trading strategies he and Raging Bull’s other gurus teach. For instance, the

FTC contends that Jason Bond misrepresented that his trading was up 170% in 2015 because,

according to Wermers, he actually had “losses exceeding $800,000” in 2015. Wermers is wrong.

As Defendants’ expert shows, Jason Bond had an internal rate of return of 168 percent in 2015,

and that he made about $140,000 in trading profits.

       Because Wermers mistakenly or negligently opines that Jason Bond is a terrible trader who

has lost $7.5 million between 2014 and 2018, it is unsurprising that Wermers also concludes that

these “sizeable and consistent losses over many years, including periods of rising stock markets

… are consistent with the general lack of efficacy” of the trading strategies and methodologies that

Jason Bond teaches subscribers. The entire foundation of Wermers’ opinions, and the FTC’s

reliance on Wermers, collapses under his flawed trading analysis. Plus, perhaps unknown to

Wermers given that he is not a trader and contrary to Wermers’ unfounded opinion, there are many

others in the marketplace who are successfully teaching and using trading methods similar to those

employed by Jason Bond and others at Raging Bull. 3




2
 See Initial Expert Report of Bates Group LLC and Greg A. Kyle (“Bates”) (Exhibit 1).
3
 See Report of Dr. Yoram Wind, Assessing the Validity of the Allegations in the FTC Complaint
and Request for a Preliminary Injunction in FEDERAL TRADE COMMISSION v.
RAGINGBULL.COM, LLC, et al., Case 1:20-cv-03538-GLR (“Wind Report”) (Exhibit 2), at ¶


                                                 2
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 8 of 100



        The FTC obtained an ex parte TRO, and now asks the Court to enter an oppressive and

unnecessary preliminary injunction designed to completely shut Raging Bull down, based in part

on this false picture of Raging Bull as trading phonies. But in the FTC’s rush to convince the Court

and the public that Raging Bull is “permeated with fraud,” the FTC commits another fatal error. It

fails to consider any of the existing empirical evidence necessary to determine the validity of its

claims and assumptions underlying them. Instead, the FTC bases its conclusions on a few

anecdotal (and unvalidated) stories and cherry-picked ads.

        Unlike the FTC – which despite conducting its secret investigation for many months –

Raging Bull employed Dr. Yoram Wind, a Professor of Marketing at the Wharton School, to

conduct this analysis. Had the FTC conducted the proper analysis, the FTC would have concluded,

as did Dr. Wind, that the empirical evidence suggests that subscribers received value and that the

reasonable consumer in the target audience of 18-45 year-olds simply was not deceived.

        For these reasons, the FTC has not met its burden and it should be denied the over-reaching

injunctive relieve it seeks against Defendants.

                                        BACKGROUND
   I.      Jason Bond Picks and the Creation of Raging Bull
        Jason Bond4 was a school teacher for approximately ten years starting in 2001 in the

Webster Central School District in upstate New York, near where he grew up. J. Bond Declaration

(“Bond Decl.”) (Exhibit 3) at ¶ 5. He has a bachelor’s degree in education from SUNY Brockport

and a master’s in education from Walden University.


26, Exhibit 10 (providing a list of ten of Raging Bull’s competitors offering similar products with
similar pricing).
4
  Jason Bond was born Jason Kowalik. Jason’s father was born Donald Bond, but changed it to
Kowalik when his mother (Jason’s grandmother) remarried. That second marriage did not last, and
Donald’s adoptive father left and lost touch with the family. As an adult, Jason decided to change
his name to Bond to honor his father’s family name. Bond Decl. at ¶ 3.


                                                  3
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 9 of 100



       Jason Bond and his wife Pam, also a school teacher, worked hard as teachers but found

themselves over $200,000 in debt. In looking for ways to make additional money, while teaching,

Bond opened a small account and started trading stocks. Bond Decl. at ¶ 5-6. He joined a few

subscription services, studying their materials and lessons as well as learning through his own

trading experiences. Bond Decl. at ¶ 6. As Bond learned more, he began to think about using his

experience in education to teach stock trading. Bond Decl. at ¶ 6. In around 2008, Bond met Jeff

Bishop through the online trading community. Bond Decl. at ¶ 6.

       Bishop, who has a master’s degree in economics, had worked for several years in the online

financial marketing industry. J. Bishop Declaration (“Bishop Decl.”) (Exhibit 4) at ¶ 8. Bishop

had gained experience with charting and stock patterns that were most persistent in stocks trading

under $10 which could be used to predict a security’s price movement. Bishop Decl. at ¶ 7. Bond

had approached Bishop to purchase a website he had built, which Bishop did. Bishop Decl. at ¶ 8.

Bond then began writing educational pieces for Bishop’s sites, and Bishop taught Bond about stock

patterns for successful trading. Bishop Decl. at ¶ 9; Bond Decl. ¶ 6. Bond built on what he learned

from Bishop and developed his own trading strategies. Bond Decl. at ¶ 6.

       In 2011, Jason Bond left his 10-year career as a school teacher to pursue a new path in

stocks and teaching trading with Bishop. Bond Decl. at ¶ 7. Bishop hired Bond to teach on an

online newsletter site he owned, which would later become JasonBondPicks.com. Bishop Decl. at

¶ 9. Bond built a following of subscribers due to his skill and talent as a stock trader and teacher.

Bishop Decl. at ¶ 9; Bond Decl. at ¶ 7. Bond focused his teaching on small- and mid-cap stocks

and the service was renamed Jason Bond Picks (JasonBondPicks.com). With the service’s

continued success, Bond and Bishop formed Lighthouse Media LLC in 2014 to grow Jason Bond

Picks. Bond Decl. at ¶ 9. At the time Lighthouse Media LLC was formed, Jason Bond Picks was




                                                 4
            Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 10 of 100



the only service of the company at that time. In 2016, the company name was changed to

RagingBull.com, LLC. Bond Decl. at ¶ 9.

      II.       Raging Bull’s Services
            Raging Bull is a subscription-based publisher that provides subscribers with training and

educational materials to learn trading strategies for their own investing activity. Bishop Decl. at ¶

14.

            Raging Bull’s trading strategies are developed and taught to subscribers by Raging Bull’s

“gurus” through a mix of instructional videos, daily stock watch lists, email and other

communications, exemplar trading activity in real time, and live chat rooms. Bishop Decl. at ¶ 15.

Kyle Dennis Declaration (“Dennis Decl.”) (attached as Exhibit 6) at ¶ 23. Raging Bull offers a

variety of services corresponding to different trading strategies and the services provided vary

across trading strategies and gurus. Raging Bull directs new subscribers of a service to its

publication of training videos on the trading strategy for that service. Bishop Decl. at ¶ 16. The

instructional videos provide trading strategy basics, but to really learn a trading strategy requires

executing the strategy in real time. Bishop Decl. at ¶ 16. Thus, Raging Bull’s gurus educate

subscribers through a “teach by doing” method, providing real-time trading examples with

corresponding stock watch lists and alerts for trades, including sharing with subscribers their own

personal experiences employing such trading strategies developed over many years of their

professional activities. Bishop Decl. at ¶ 15. Dennis Decl. at ¶ 23. Most of Raging Bull’s gurus

provide training to subscribers through their real money trading of securities. Trading real money

provides the realistic proving ground for a guru’s strategies, requiring the gurus to demonstrate the

efficacy of their strategies in the face of real market conditions with real investor emotions and

fears on the line. Bishop Decl. at ¶ 16. Real money trading also has a level of precision lacking

from trading paper money. For example, a trader may be watching a security with the intention of


                                                    5
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 11 of 100



purchasing at, say, $3.23 a share. However, even if the stock price reaches that amount, the trader

may not be able to fill an order at that price, which would necessarily impact – for better or worse

– any eventual profit or loss when the stock is sold. Real money trading factors this market risk in,

where paper money trading does not.

       To further illustrate their trading strategies, several of Raging Bull’s gurus publish trade

alerts via text message and/or email to subscribers. Bishop Decl. at ¶ 16. The gurus send out trade

alerts noting the price at which the guru bought or sold the position. Real-time trade alerts

demonstrate in real time how the guru is executing the strategy so subscribers may learn. Bishop

Decl. at ¶ 16. Dennis Decl. at ¶ 23.

       Several gurus, including Jason Bond, have live streamed their brokerage account portfolios

so subscribers can see all trading activity within the accounts on a real-time, and fully transparent

basis. Bishop Decl. at ¶ 16. Livestreaming the account portfolios gives subscribers the ability to

verify all trading activity by the guru, including the activity reported in trade alerts. This also

allows subscribers to immediately observe trading activity and would be able to see any instances

of scalping, short sales or other activity that might suggest the guru is profiting off the activity of

subscribers rather than market activity.

       Raging Bull has also offered live chat rooms for certain subscribers. Bishop Decl. at ¶ 16.

These chat rooms provide subscribers with the opportunity to ask questions of a guru (although

not all subscriber questions can be answered) and communicate with other subscribers in real time

during market hours. Bishop Decl. at ¶ 16. The chat room offers a general discussion about the

guru’s trading strategies in real-time, rather than post-hoc activity summaries with the benefit of

hindsight. Bishop Decl. at ¶ 16.




                                                  6
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 12 of 100



       For several years, Jason Bond Picks was the only trading service offered by Raging Bull,

and Bond was the only guru. Jason Bond Picks has been Bond’s primary newsletter service since

it was formed. Bond teaches stock trading with an emphasis on trading small-cap stocks (stocks

with a market capitalization under $2 billion and generally trading under $10) and mid-cap stocks

(stocks with market capitalization between $2 billion and $10 billion with stock prices that may

be over $10). Bond Decl. at ¶ 11. These stocks generally trade on the NASDAQ; Bond generally

does not target OTC or low-volume stocks. Bond Decl. at ¶ 11.

       Bond’s strategy involves swing trading, which is typically a buy and hold for one to four

days. Bond Decl. at ¶ 12. There are thousands of small- and mid-cap stock opportunities, so Bond

teaches stock setups and how to scan for stocks to focus on. Bond Decl. at ¶ 12. Bond looks for

patterns as part of a technical analysis, but also looks for momentum or catalysts behind the stock,

such as SEC filings or company news. Bond Decl. at ¶ 12. This teaching also gets into various

technical trading concepts, such as Fibonacci retracement, Japanese candlesticks, and others. Bond

Decl. at ¶ 12.

       Bond’s publications and curriculum have evolved over time. It has included video lessons,

daily stock watch lists, trade alerts, participation in chat rooms, livestreaming his trading

portfolios, live video streams, posts and articles on the company website, and regular email and

other electronic communications discussing, often in great detail, Bond’s daily and anticipated

trading activity. Bond Decl. at ¶ 13. The emphasis has always been on transparency and learning.

Bond Decl. at ¶ 13.

       Bond like Raging Bull’s other guru’s generally trades real money. Bond Decl. at ¶ 14. His

typical practice has been to publish a daily watchlist either the night before or early morning,

listing a few stocks he would be watching for the day or over the next few days. Bond Decl. at ¶




                                                 7
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 13 of 100



15. This daily watchlist is not simply a list of stocks, but includes discussions about why he is

watching these stocks, what setups he is looking at, what patterns he is playing and where he will

be looking to buy or sell. Bond Decl. at ¶ 15. Bond publishes consistent and substantive discussion

nearly every day of his trading, not just instructional videos and trade alerts. Bond Decl. at ¶ 15.

          In addition to Bond’s services, Raging Bull’s most popular trading service is offered by

Kyle Dennis, who runs and teaches the service Biotech Breakouts. Bishop Decl. at ¶ 11; Dennis

Decl. at ¶ 8. Together, Bond’s services and the Biotech Breakouts services generate more than

half of the company’s revenue. Bishop Decl. at ¶ 11.

          Jeff Bishop did not provide any trading services for Raging Bull before March 2018.

Bishop Decl. at ¶ 24. In 2018, Bishop began a small options trading service called Weekly Money

Multiplier, which accounted for only about 15% of Raging Bull’s 2018 revenue. Bishop Decl. at

¶ 24.

   III.      Raging Bull’s Efforts to Strengthen and Improve Compliance and
             Customer Service
          Raging Bull has grown very fast, particularly in the last couple of years. The growth of the

business in some respects outpaced the company’s ability to keep up with the implementation of

processes and controls for compliance and customer service. Defendants have been working very

hard to improve and had taken many steps on its own initiative before the FTC brought its

complaint following its secret investigation.

          In late 2019, Raging Bull hired Susan Trahan as its General Counsel and Chief Compliance

Officer. From the start of Ms. Trahan’s involvement, the company’s Compliance & Legal team

became more structured and proactive. In 2019, the company completed a robust organization-

wide Compliance Manual, which includes strict rules around formalizing the company’s existing

practice of not publishing statements that are false or misleading, and avoiding the use of



                                                   8
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 14 of 100



unsupportable claims in publications and advertisements. The Compliance Manual also includes a

separate “Customer Communications & Advertising Policy,” sets forth a review and approval

process for marketing materials, and stresses the reinforcement of transparency. During Ms.

Trahan’s tenure, the company has also held internal trainings on the topic of advertising best

practices and telesales; performed phone call audits of telesales employee compliance matters; and

more actively enforced the application of publication standards. The Wind Report at ¶ 38, Exhibit

22, includes a table showing the dates of recent compliance training for Raging Bull personnel

regarding, among other topics, marketing, customer support and telesales.        The company’s

tightening of compliance oversight and its establishment of renewed standards and procedures in

relation to advertising materials moots past alleged violations and makes the likelihood of their

recurrence much lower.

   IV.      Raging Bull’s Subscribers
         Raging Bull has had more than 200,000 subscribers to its services since the company’s

inception. Before the FTC filed its complaint, Raging Bull had approximately 80,000 subscribers.

         In its Complaint, the FTC suggests Raging Bull targets “older adults, retirees, and/or

immigrants.” Compl. at ¶ 23. The FTC does not even attempt to support this claim. In fact, Raging

Bull does not target these groups. Raging Bull does not conduct direct marketing to media channels

designed to target seniors or “immigrants.” Bishop Decl. at ¶ 22-23.

   V.       Harm Caused by the TRO
         Before the FTC filed its complaint, Raging Bull employed approximately 160 people

through the country and internationally, most of whom were working from home during the

COVID-19 pandemic. Bishop Decl. at ¶ 38. Since the Court entered the TRO ex parte on

December 8, 2020, all but 6 employees have been let go or furloughed. Bishop Decl. at ¶ 38. Some

of these employees continued to work for several weeks after the TRO was entered without ever


                                                9
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 15 of 100



being paid, providing assistance requested by the Temporary Receiver, taking steps to comply with

the TRO including data preservation, fulfilling subscriber services and responding to customer

queries, and providing information and documents to the company to defend itself in this matter.

Bishop Decl. at ¶ 38.

       Most important, the TRO and what followed made it impossible for it to deliver the

contracted for services to the thousands of subscribers who had paid for and wanted the services

they were receiving from Raging Bull and its gurus. The real harm is to those consumers who are

not receiving the training and experience they wanted and signed up for. This is confirmed by the

outpouring of support that Raging Bull received from its subscribers in the days after the FTC’s

actions and even after the FTC published its sensational and unfounded allegations of fraud. [cite]

       As detailed in the Raging Bull Defendants’ Emergency Motion for Clarification of the

Temporary Restraining Order (Dkt. 107), the asset freeze and appointment of the Temporary

Receiver effectively forced the company to pause all operations as of December 21, 2020. Bishop

Decl. at ¶ 39. While the Raging Bull Defendants have been fighting desperately to keep the

company on life support up to the preliminary injunction hearing, the FTC stated that its true

intention, going beyond the relief actually sought by the FTC with a preliminary injunction, is to

close down Raging Bull permanently. Bishop Decl. at ¶ 39. Although the substantive restrictions

and obligation sought by the FTC in Sections I and II of the TRO would be acceptable to the

Raging Bull Defendants, the FTC’s intention is to keep the asset freeze in place and appoint a

permanent Receiver so the company can be killed off to the detriment of not only Raging Bull but

also its thousands of subscribers who paid for and were satisfied with the service they were

receiving.




                                                10
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 16 of 100



                                       LEGAL STANDARD
       The FTC sues for violations of Section 5(a) of FTC Act, which prohibits “unfair methods

of competition in or affecting commerce and unfair or deceptive acts or practices in or affecting

commerce.” 15 U.S.C. § 45. “To succeed under section 5(a), the FTC must prove (1) that there

was a representation; (2) that the representation was likely to mislead consumers; and (3) that the

misleading representation was material.” FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md. 2012)

(quoting FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003)), aff'd, 743 F.3d 886 (4th Cir.

2014). Based on these purported violations of Section 5(a) of the FTC Act, the FTC seeks a wide-

ranging preliminary injunction that would effectively shut down the operations of the company,

preventing the company from servicing its over 80,000 subscribers who have paid for services and

putting hundreds of persons out of work in the middle of a pandemic, and a freeze all of its assets

and the assets of the Defendants.

       To obtain preliminary injunctive relief under Section 13(b) of the FTC Act, 15 U.S.C. §

53(a), for a violation of Section 5, the FTC bears the burden of showing a likelihood of success on

the merits of its claims and that, on balance, the equities weigh in favor of granting the injunction.

FTC v. Infinity Grp. Servs., No. 09-cv-977, 2009 WL 10670551, at *3 (C.D. Cal. Oct. 1, 2009);

see also, FTC v. Food Town Stores, Inc., 539 F.2d 1339, 1343 (4th Cir. 1976)( FTC bears burden

to show injunction would be in the public interest, considering FTC’s likelihood of success on

merit and that equities weigh in favor of a preliminary injunction) This means the FTC must show

“preliminarily, by affidavits or other proof, that it has a fair and tenable chance of ultimate success

on the merits.” In re Sanctuary Belize Litig., 409 F. Supp. 3d 380, 396 (D. Md. 2019). See also

FTC v. Thomas Jefferson Univ., No. 20-cv-01113, 2020 WL 7227250, at *28 (E.D. Pa. Dec. 8,

2020) (denying FTC request for preliminary injunction where it failed to show likelihood of

success on the merits).


                                                  11
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 17 of 100



         A preliminary injunction under Section 13(b) “must be narrowly tailored . . . to remedy

the specific harm shown by the plaintiff[] rather than ‘to enjoin all possible breaches of the law.’”

FTC v. John Beck Amazing Profits, No. 2:09-cv-4719, 2009 WL 7844076, at *4 (C.D. Cal. Nov.

17, 2009) (citation omitted); Hayes v. N. State Law Enforcement Officers Ass’n, 10 F.3d 207, 217

(4th Cir. 1993) (vacating injunction as overbroad). Thus, “[c]rafting a preliminary injunction is an

exercise in discretion and judgment,” and the Court “‘need not grant the total relief sought by the

applicant but may mold its decree to meet the exigencies of a particular case.’” Trump v. Int’l

Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017) (quoting 11A C. Wright & A. Miller,

Federal Practice & Procedure § 2947, at 115).

       Moreover, a preliminary injunction is an “extraordinary and drastic remedy,” which is

“never awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689 (2008) (citation omitted). Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an

extraordinary remedy, never awarded as of right.” citations omitted); League of Women Voters of

N.C. v. North Carolina, 769 F.3d 224, 250 (4th Cir. 2014) (quoting Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7 (2008)).

       Finally, like here when the injunctive relief sought includes an asset freeze, the FTC “must

show a likelihood of dissipation of the claimed assets, or other inability to recover monetary

damages, if relief is not granted.” FTC v. John Beck Amazing Profits, LLC, No. 2:09-CV- 4719,

2009 WL 7844076, at *15 (C.D. Cal. Nov. 17, 2009) (quoting Johnson v. Couturier, 572 F.3d

1067, 1085 (9th Cir. 2009)); see also FTC v. Millennium Telecard, Inc., No. 11-CV-2479, 2011

WL 2745963, at *11 (D.N.J. July 12, 2011) (same).

       As demonstrated below, the FTC simply cannot meet its burden and is not entitled to the

drastic and far-reaching injunction that it seeks.




                                                     12
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 18 of 100



                                          ARGUMENT
   I.      Raging Bull’s Experts Demonstrate the FTC’s Fatal Errors
   A.      The FTC Obtained an Ex Parte TRO and Now Seeks a Preliminary Injunction
           Based on Wermers’ Grossly Flawed Assessment of Defendants’ Trading
        According to the FTC’s expert, Russell Wermers, Jason Bond and Jeff Bishop are

extremely ineffective traders, who realized tens of millions of dollars in losses. Wermers opines

that Jason Bond and Jeff Bishop had over $56 million in trading losses as part of their Raging Bull

services between 2014 to 2018. And, according to Wermers, the accounts he analyzes that were

traded by Jason Bond from 2014 to 2018 had a $7.5 million loss.

        This lies at the heart of Wermers’ opinion that Raging Bull deceives consumers through

earning claims that must be false because they experienced huge losses, and because Raging Bull

sold consumers on bogus teaching strategies from failed traders whose trading strategies resulted

in “persistent and substantial losses.”

        However, as Defendants’ experts Bates Group LLC and Greg Kyle (“Bates”) conclude,

Wermers’ opinions are grossly flawed and in several ways.

        First, Wermers relies on a flawed methodology to assess trading performance. According

to Wermers, he analyzed what he describes as trading activity as shown on 1099-B records. Based

on these 1099-B records, Wermers states that his “Table 1 summarizes the gains and losses of the

different accounts held by Raging Bull and Raging Bull’s instructors for the period from 2014 to

2018.” PX 26, 1777. However, Table 1 of Wermers’ report does not, in fact, analyze actual trading

data and does not show the net gain or losses for the selected accounts. As Bates illustrates,

Wermers uses a unique and flawed methodology that is defective. Bates Report at 9–17.

        Wermers’ methodology is flawed because he relies on data from selected 1099-B tax

records that the brokerage firms provided to the IRS, and not comprehensive net gains or losses as




                                                13
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 19 of 100



derived from the brokerage firm account statements. Bates Report at 9-10. The 1099-B tax records

provide an incomplete record of trading activity as not all trading activity or data is required to be

reported to the IRS. Id. Wermers did not review the trading account statements as he should have.

PX 26, 1802-05 (listing materials considered and not listing account statements). This is surprising

because the FTC has the relevant account statements, or certainly had very easy access to them,

because Defendants produced the account statements in August 2018 to the SEC and in October

2019 to the New Hampshire Bureau.5

       In reviewing the 1099-B forms, Wermers includes an artificial adjustment, known as “wash

sale loss disallowed,” in calculating the purported “actual trading performance.” Wash sale losses

disallowed is an IRS tax accounting rule under Section 1091 of the Internal Revenue Code that

“prevents investors from recognizing artificial losses by selling a stock for a loss and then

repurchasing the stock within a short period of time.” Id. (citing TD Ameritrade 1099 Information

Guide, at 35 (emphasis added)). A wash sale occurs when, among other things, an investor sells

or trades stock or securities at a loss and within 30 days before or after the sale buys substantially

similar stock. The disallowed wash sale loss may be added to the cost basis of the subsequently

acquired shares for tax purposes, adding to their cost basis and therefore reducing the reported

profit or increasing the loss when those shares are liquidated. The disallowed wash sale losses are

not actual, trading losses. It is those specific types of “artificial” (tax entry) losses that form the

basis for Wermers’ flawed opinions on trading performance.




5
  Both the SEC and the New Hampshire Bureau assisted the FTC in its secret investigation of
Defendants. See “As Scammers Leverage Pandemic Fears, FTC and Law Enforcement Partners
Crack Down on Deceptive Income Schemes Nationwide,” 12/14/20, https://www.ftc.gov/news-
events/press-releases/2020/12/scammers-leverage-pandemic-fears-ftc-law-enforcement-partners
(last visited January 10, 2021) (“The FTC thanks the New Hampshire Bureau of Securities
Regulation and the U.S. Securities and Exchange Commission for their assistance in this matter.”).


                                                  14
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 20 of 100



       The impact of Wermers’ error is massive. Wermers’ analysis of the accounts from 2014 to

2018 which he (inaccurately) believes were part of Raging Bull’s services showed a loss of

$56,426,361. PX 26, 1779, Table 1. But, as Bates demonstrates, the actual realized amount was a

$2,308,158 loss, largely comprising accounts not part of any Raging Bull service. See Bates Report

at 3 and Exhibit 3. Wermers therefore overstates the realized net loss by over 2400 percent, or by

over $54 million. Indeed, the average equity value across the accounts Wermers reviewed was

only $1.98 million. Id. at 3. Simply put, it was not possible for Raging Bull and its co-founders to

lose $56 million with an average equity or aggregate account values of less than $2 million. Id.

       Furthermore, based on his review of the accounts Jason Bond traded in from 2014 to 2018,6

Wermers’ concludes that these accounts had a loss of $7,417,379. But in fact, Bond had actually

had a realized trading profit of $528,344 in the accounts Wermers reviewed – an $8 million swing. 7

       The impact of Wermers’ error is felt on a year to year basis. For example, Wermers opines

that Jason Bond (trading in Account 4059) had a trading loss of $2,479,067 in 2016 and a trading

loss of $1,331,936 in 2017. When in fact, as Bates demonstrates, in Account 4059 Jason Bond had

a realized trading profit of $316,032 (and a net out of pocket profit of $318,966) in 2016 and a

realized trading profit of $314,172 (and a net out of pocket profit of $300,697) in 2017. Bates

Report at Exhibit 7.


6
  Bond traded in the following accounts from 2014 to 2018 as part of his Raging Bull services:
Account 8701 (1/2014 to 3/2014; 2017-2018), Account 4059 (2014-2018), Account 1637 (2015),
Account 6387 (2018)). Bond Decl. ¶ 39-38. Wermers analyzed all of these account except for
Account 8701 from 2014. Bond also traded in Account 8701 in 2013 and has the account
statements and 1099-B form for that account and year. Wermers did not analyze Bond’s trading
from 2013.
7
  As noted, Wermers did not review Bond’s trading in Account 8701 from January 2014 to March
2014, which Bates concludes had a realized gain of $84,537. Bond’s performance from 2014 to
2018 on a net out of pocket basis was a trading profit of $482,121, after adjusting to remove the
unrealize long positions in LQMT that was not part of Bond’s teaching strategy. See Bates Report
at Exhibit 7; Bond Decl. at ¶ 29-38.


                                                15
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 21 of 100



        Wermers’ error is so large because the very kind of transactions implicated by the wash

sale rule – short-term transactions including swing trades – are what Raging Bull teaches. Wermers

so grossly overstates the actual trading losses because he uses the cost basis column from the 1099-

B that includes the “artificial losses” from the wash sales. Id. The wash sale rule is for tax reporting

purposes only and does not reflect the “actual trading performance” in the accounts. Wermers

misses that.

        Second, Wermers analyzes certain accounts and time periods that are not relevant to the

trading patterns and strategies Bond and Bishop taught Raging Bull subscribers. Specifically,

Account 9075, held by Happy Mountain Holdings LLC, was not used in connection with any

Raging Bull service from 2014 to 2017 and does not include any trading activity that forms the

basis for any statements made by Defendants or anyone else with Raging Bull. Bishop Decl. at ¶

30. These accounts are irrelevant. And yet, Wermers concludes there were $41,587,736 in trading

losses in Account 9075 from 2014 to 2017. The only account Wermers reviewed which included

any trading by Jeff Bishop related to any of his Raging Bull services was in Account 9075 during

2018. Bishop Decl. at ¶ 30. Moreover, not all of the trading in this account in 2018 was related to

his teaching. Bishop Decl. at ¶ 30.

        The FTC convinced the Court to grant an ex parte TRO, and now seek entry of an

overbroad and unnecessary preliminary injunction, based largely on Wermers’ opinions. Wermers,

however, grossly misstates the actual trading performance of the accounts he reviews. Jason Bond

did not lose $7.5 million from 2014 to 2018, he had a realized profit of over $500,000. And the

FTC’s repeated reliance on Defendants’ “substantial trading losses” to bolster its claim to the Court

that Raging Bull is “permeated with fraud” collapses.




                                                  16
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 22 of 100



    B.      The FTC’s Allegations of Deceptive Advertising are Unfounded and Not
            Supported by Empirical Evidence
         A close reading of the FTC’s Complaint and supporting materials demonstrates that the

Commission’s case, at heart, rests wholly on anecdotal evidence and unproven generalizations.

Because of this, Defendant retained Dr. Yoram Wind, Lauder Professor Emeritus and Professor of

Marketing at the Wharton School of the University of Pennsylvania, to use his expertise in

marketing and determine based on empirical evidence whether in fact consumers were deceived

and, as a result, suffered injury compensable under FTC Act Section 5.8 Tellingly, in Dr. Wind’s

words, the FTC’s Complaint “was not based on a conceptually sound understanding of consumer

behavior and marketing nor on any generalizable empirical data on the perceptions and behavior

of the Raging Bull consumers and, the FTC Complaint, in fact, ignored most of the available data

that contradicts its speculative and unsupported allegations.” Wind Report at ¶ 3. Dr. Wind’s

examination, in sum, found that “the FTC’s allegations are not supported by any data” and, as

such, Dr. Wind stated that “with great scientific confidence I conclude that the FTC’s allegations

are invalid.” Wind Report at ¶ 5.

         Among other critical takeaways, Dr. Wind’s report determines that the “FTC’s conclusions

are based mostly on speculation, through a few affidavits from customers, and from selective

reference to a few ads and marketing materials (without regard to whether they are fairly

representative of Raging Bull’s overall program or how much of the alleged consumer injury is



8
  Dr. Wind’s qualifications may be found in more detail in Section III of his report. In brief, he
joined the Wharton Staff in 1967, upon receipt of his doctorate from Stanford University, and took
Emeritus status in 2017. He has published 25 books and more than 300 papers and articles in the
marketing field, and he has served as editor-in-chief of the Journal of Marketing. Dr. Wind has
received the four major marketing awards, The Charles Coolidge Parlin Award (1985), the
AMA/Irwin Distinguished Educator Award (1993), the Paul D. Converse Award (1996), and
MIT’s Buck Weaver Award (2007), and he was inducted into the Marketing Hall of Fame in 2017.
Notably, Wermers has no expertise in marketing or deceptive advertising.


                                                17
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 23 of 100



attributable to these specific ads).” Id. at ¶ 25. As for the FTC’s 21 consumer affidavits offered in

support of its preliminary injunction motion, Dr. Wind confirms that “no information is provided

as to how the affidavits or ads were selected. Without knowing the sampling approach, one cannot

generalize the data to the entire Raging Bull customer base.” Id. at ¶ 63.

       Moreover, as Dr. Wind’s report and supporting materials articulate, Raging Bull’s target

audience and customer base is not naïve, gullible and vulnerable, but rather a relatively

sophisticated group interested in trading and financial news. In fact, according to Dr. Wind,

Raging Bull’s advertisements target first-time investors—who want to learn the fundamentals—

and sophisticated investors—who are interested in advancing their investment competencies—

with products appropriate for each group. Wind Report ¶ 25, Exhibit 3. The Raging Bull website

attracts visitors who are primarily college- or graduate-school educated and have an income of

$100,000 —far from the FTC’s blind supposition that the company targets elderly individuals or

“immigrants.” Wind Report at ¶ 25, Exhibits 8 & 9.

       This is critical because using the required reasonable consumer acting reasonably legal

standard set forth in FTC deception case law, as applied to Raging Bull’s more sophisticated and

knowledgeable customers seeking to learn from stock trading expertise, Dr. Wind concludes that

even if some of Raging Bull’s historical statements were arguably deceptive or misrepresentations

(a point the Raging Bull Defendants do not concede), the company’s advertising target audience

and existing customer base would not materially rely upon such misrepresentations in purchasing

or upgrading Raging Bull subscriptions.       This is especially true given the buying journey

undertaken by consumers in Raging Bull’s competitive market for its “high involvement”

products.




                                                 18
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 24 of 100



       In its Complaint and pleadings, the FTC did not present empirical evidence of consumer

net impressions establishing Raging Bull’s claims as misrepresentations relied upon when

purchasing the company’s subscriptions, as the FTC only presented a small number of consumer

affidavits not wholly representative of the company’s targeted audience—a group whose positive

endorsements and voluntary, uncompensated testimonials speak to the appreciation they have for

Raging Bull’s legitimate business as an informational publisher. Lastly, Dr. Wind’s report shows

that if consumers actually were deceived and relied on Raging Bull misrepresentations and were

harmed, the usual indicia of fraud are absent in practice and in the FTC’s materials. He notes,

“[t]he data shows clearly that the Raging Bull customers were not deceived and thus did not suffer

any harm as a result of any such alleged deception.” Wind Report at ¶ 5. On this basis, Dr. Wind

concludes that it is unlikely that consumers were either deceived or injured by Raging Bull’s

alleged misrepresentations, and based on scientific analysis, that it is also unlikely that the FTC

will be able to establish that Raging Bull customers were in fact deceived and injured.

       1.      The FTC’s Implicit Assumptions Are Inherently Flawed
       The FTC’s case is based in large part on several critical implicit assumptions. These may

be summarized as follows:

            a. Raging Bull targeted an audience that was especially gullible or vulnerable to

               believing the company’s allegedly false and deceptive representations;

            b. Raging Bull subscribers did not understand what they were purchasing, or thought

               they were purchasing something materially different from what was described to

               them by the company;

            c. Raging Bull subscribers decided to subscribe based only on the company’s

               advertising, marketing and sales activities;




                                                19
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 25 of 100



            d. Raging Bull’s alleged false and deceptive representations were material to their

               decision to purchase the company’s service; and

            e. Raging Bull customers suffered compensable harm as a result.

Despite its strongly asserted claims, the FTC makes no showing supporting these assumptions

empirically. Instead, it wishes the Court to rely on its conclusions alone and the short, anecdotal

takes of approximately 20 past customers unrepresentative of the company’s 80,000 person active

user base—which were derived over at least nine months of secret investigation of the company.

The FTC presents to the Court selective reference to a sampling of historical ads—without regard

to whether they are fairly representative of Raging Bull’s overall business or how much of the

alleged consumer injury might be attributable to these specific ads. Dr. Wind’s evaluation of the

assumptions and evidence presented by the FTC concludes that the allegations do not stand up to

reality. He found that, “[g]iven these basic contextual facts, it is highly unlikely that the Raging

Bull customers have been deceived by the Raging Bull advertising, marketing and sales material.”

Wind Report at ¶ 35.

       2.      The Company’s Target Audience—the “Reasonable Consumer” for FTC
               Deception Analysis Purposes—Is Neither Elderly Nor Likely To Be Deceived

       While the FTC surmises that Raging Bull’s target audience and customer base is naïve,

gullible or vulnerable, this is in fact not the case. The evidence of this is clear. Dr. Wind’s

examination determined that from June 2012 to December 2020, only 12.1% of the company’s

Facebook advertising was targeted at consumers over 65 years of age. In contrast, Raging Bull’s

primary target market was 35-54 years old, receiving 45.2% of the advertising budget. Wind

Report at ¶ 25, Exhibit 1. Raging Bull’s Google advertising spend was similarly targeted at 35-54

year-olds and customers interested in financial services.      Id. at ¶ 25, Exhibit 2. Ads were

overwhelmingly placed in English language channels appealing to investors, which directly



                                                20
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 26 of 100



undermines the FTC’s unfounded implication that the company somehow targets “immigrants.”

Moreover, the company’s programmatic media buys are focused on targeted investor segments.

Id. And, individuals with college and graduate school degrees and household incomes of over

$100,000 have a high affinity (likelihood) to visit the Raging Bull website. Id. at ¶ 25, Exhibits 8

& 9. Dr. Wind found that the content of Raging Bull’s advertising, email and marketing programs

“was clearly targeted at two groups – first-time investors who wanted to learn the fundamentals

and sophisticated investors interested in advancing their investment competencies.” Id. at ¶ 25,

Exhibit 3.

    These facts directly undermine the FTC’s various assertions as to the easily impressionable

nature of Raging Bull’s audience based on where its advertisements are shown and the level of

sophistication of its site visitors and customers. This is very significant, given that for deception

cases, the FTC “examine[s] the practice from the perspective of a consumer acting reasonably in

the circumstances. If the representation or practice affects or is directed primarily to a particular

group, the Commission examines reasonableness from the perspective of that group.”9 FTC

Deception Policy Statement. Accordingly, given the factual circumstances that surround Raging

Bull’s target audience, as supported by expert analysis, to prevail on its case the FTC must use a

sophisticated, investor-focused consumer as its “reasonable consumer” in proving its deception

case.    The FTC cannot do so, and so instead erroneously bases its arguments on an

unrepresentative, naïve audience.

        3.     Given Raging Bull’s Market Competition, There Is a Higher Likelihood that
               Consumers are Familiar with Industry Terms and Conditions
        The market for Raging Bull’s services is very competitive and includes numerous


9
 See FTC.gov, “FTC Policy Statement on Deception,” appended to Cliffdale Associates, Inc.., 103
F.T.C. 110, 174 (1984), available at: http://www.ftc.gov/system/files/documents/
public_statements/410531/831014deceptionstmt.pdf (“FTC Deception Policy Statement”).


                                                 21
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 27 of 100



Competitors, which has implications on a customer’s buying journey and process. According to

Dr. Wind, this means that “consumers are likely to develop a consideration set of a number of

companies and evaluate this before deciding on a product purchase.” Wind Report at ¶ 27 & at

Exhibit 11. The presence of robust competition within a market, in turn, increases the likelihood

that a consumer will be familiar with the terms and conditions used throughout the industry. Wind

Report at ¶ 28. Given the competition and likely exposure to other entities in this space, the FTC’s

implicit assumption that consumers did not understand what they were purchasing, or thought they

were purchasing something materially different from what was described to them by Raging Bull

is far less likely to be true.

        4.      Because Raging Bull’s Services Are High Involvement Products—Not Purchased
                on Impulse—Consumers Are Not Likely To Rely Only On Advertising and Sales
                Initiatives
        The FTC’s presentation of Raging Bull’s customers and target audience as prospective

customers susceptible to purchasing at the drop of a hat after seeing an advertisement, the so-called

“stimulus response,” is not supported by the facts. As Dr. Wind outlines in his report, Raging

Bull’s services are “high involvement products” that are not bought on impulse but rather involve

a complex buying journal involving many sources of information. Wind Report at ¶ 30-33.

Moreover, Dr. Wind concludes “The implications of the journey are that most consumers in

deciding whether to buy the Raging Bull products are not likely to rely only on the company’s

adverting, sales, website and other marketing initiatives.” Wind Report at ¶ 33.

        5.      Raging Bull’s Business Model, Sales Compensation System, and Choice
                Architecture Are Not Consistent With That of a Company That Can Benefit from
                Consumer Deception
        The FTC’s case presents as fact that Raging Bull supposedly “prey[s] on consumers,”

and has swindled them out of an FTC-divined amount of $137 million dollars. This confuses a

sound business comprised of consumers that find value and invest in a company’s offerings with


                                                 22
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 28 of 100



a fraudulent “churn and burn” type business that bears no resemblance to Raging Bull. Key to the

FTC’s view is that the company is “permeated with fraud” and is reviled by consumers who are

fooled into spending money and then immediately leave never to return. This is not supported by

the facts discussed above or the empirical evidence.

       In fact, Raging Bull’s entire business model is inconsistent with that of a company that can

benefit from deceiving its customers. The company’s business and revenue models are based on

having satisfied customers who will subscribe to their services and continue to renew and upgrade

the level of subscription to more expensive products. A breakdown of Raging Bull’s total revenues

by product for 2018 through September 2020 demonstrates that an overwhelming majority of the

company’s revenue comes not from entry level products under $199, but higher priced, backend

products. For instance, in 2019, 75.4% of total revenues was derived from backend products

costing $800 or more. As demonstrated with visuals in Dr. Wind’s report, “the objective of the

firm is to upgrade the customers from the free (webinars, videos and other offerings) and cheap

products to the more sophisticated and expensive products. This clearly cannot be done by

deceiving the customers.” Wind Report at ¶ 36. Moreover, from January 2020 through September

2020, Raging Bull’s monthly average customer retention rate was 93%. See Wind Report at ¶ 46,

Exhibit 28.

       It is also the case that the cost of client acquisition is high for Raging Bull. Dr. Wind

concludes that acquiring clients by deceiving them does not make business sense since the

company will lose money on every acquired client who feels deceived and then leaves. Wind

Report at ¶ 36(b).

    Notably, too, the most critical component of the sales architecture is the compensation system

which in the case of Raging Bull’s gurus, content providers and editorial staff who wrote the




                                               23
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 29 of 100



purportedly objectionable content is based on net after any refunds and starts 30 days after the

sale—the usual period for free refunds. It is thus clear that such a compensation system provides

no incentive to deceive would be subscribers, as the FTC would have the Court believe. See also,

Wind Report at ¶ 39-41(finding all other evidence was “inconsistent with a process that encourages

deception).

       6.      The FTC’s Arguments About Raging Bull’s Advertisements and Income Potential
               Claims Do Not Demonstrate a Case of Deception

       The FTC selectively submits—more accurately, “cherry picks”—historical and more

recent Raging Bull advertisements to argue that part of the company being “permeated with fraud”

is as a result of its universally deceptive ads. This argument fails. As confirmed by Dr. Wind, “ads

identified by the FTC as implying deception are not representative of the range of ads used by

Raging Bull and ignore the facts that at most, they led consumers to ask for free educational

material.” Wind Report at ¶ 42. And, the income potential claims are validated, as demonstrated

in Dr. Wind’s report. Id at ¶ 43 at Exhibit 26. As Dr. Wind concludes, “While there is no practical

way in which any firm can validate the income claims of volunteer testimonials especially when

there is no incentive offered to provide the testimonials, the voluntary customers testimonials,

reviews and social media post contradict the FTC unsupported assumption that the income

potential clams are deceptive.” Id.

       7.      The Remaining Evidence Offered by the FTC to Make Its Deception Case is
               Inconsistent with Required, Sound, Scientific Methods
       Dr. Wind’s report finds significant flaws with the “evidence’ provided by the FTC, in that

it is “inconsistent with required, sound scientific methods for several reasons that apply to both the

affidavits and the ads and marketing material. This ranges from not providing information about

how the affidavits or ads were selected, to the small sample size, to the “evidence” being




                                                 24
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 30 of 100



contradictory to a wide array of favorable testimonials and reviews received by Raging Bull, and

more. Wind Report at ¶ 63 & 64. Analyzing the above, Dr. Wind concludes that:

                  the nonscientific data offered by the affidavits cannot be relied on to
                  establish whether there is a likelihood that consumers were deceived and
                  injured as a result of Raging Bull’s conduct as alleged by the FTC. These
                  21 affidavits provide little or no scientifically valid evidence that Raging
                  Bull customers generally have been defrauded and injured as a result of
                  Raging Bull’s business practices under examination by the court. In my
                  opinion the FTC’s reliance on the consumer anecdotal experience of 21
                  affiants, and the suggestion that this Court should do likewise, has no
                  scientific merit.

Id. at ¶ 65.

    II.        The FTC Does Not Have a Likelihood of Success on the Merits
               A. The FTC Has Neither Met Its Burden for Prevailing on a Preliminary
                  Injunction Request Nor Satisfied the Legal Standard for Proving Deception.
                 1. FTC Act Section 5 and the FTC’s Deception Standards
          The FTC curates a laundry list of items in its Complaint and pleadings as to allegations of

deceptive business practices that purportedly qualify Raging Bull as a fraudulent business. The

FTC wrongly and without the requisite empirical support argues that Defendants’ advertising

claims were deceptive with respect to their guru’s trading successes and wealth; the existence of

actual defined trading strategies; the ability to use their materials without previous experience if

time and effort is expended; the incorporation of disclaimed consumer testimonials in marketing

materials; and the company’s widespread use of prominent disclaimers.

          It is also the case that, given the focus and progress made with respect to the company’s

investments and emphasis on its compliance program efforts over the last year or so, many of the

alleged violative practices the FTC references have already been addressed and are moot. This

means that the likelihood of recurrence—necessitating a preliminary injunction—is very low and

unlikely to happen. The burden of proof is on the FTC to prove its deception claims, and as




                                                  25
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 31 of 100



described below, the FTC fails to meet this standard. As further demonstrated below and Dr.

Wind’s report concludes, “the allegations and the “evidence” provided by the FTC appear not to

be valid as a factual matter under well-established marketing theory and practice, and therefore

would not support a conclusion that the FTC is likely to prevail on the merits of its

Complaint/allegations.” Wind Report at 6.

       The FTC’s demand for injunctive relief depends on its proving that defendants violated

Section 5(a) of FTC Act, which prohibits “unfair methods of competition in or affecting commerce

and unfair or deceptive acts or practices in or affecting commerce.” 15 U.S.C. § 45. “To succeed

under section 5(a), the FTC must prove (1) that there was a representation; (2) that the

representation was likely to mislead consumers; and (3) that the misleading representation was

material.” FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md. 2012) (quoting FTC v. Tashman, 318

F.3d 1273, 1277 (11th Cir. 2003)), aff'd, 743 F.3d 886 (4th Cir. 2014). This is also set forth in the

FTC Policy Statement on Deception, which explains that three primary elements undergird all

deception cases. Furthermore, whether a representation, omission or practice is likely to mislead

consumers must be considered from the perspective of the reasonable consumer—and, notably, if

the representation or practice affects or is directed primarily to a particular group, the FTC

examines reasonableness from the perspective of that group.

       Moreover, the FTC has the burden to prove each of these elements. At a minimum, the

FTC must show that Defendants’ representations regarding its products and services were false, or

that Defendants lacked a reasonable basis for asserting that the representations were true. FTC v.

Pantron Corp., 33 F.3d 1088, 1096 (9th Cir. 1994). Significantly, the FTC must follow its own

rules in doing so and in this case reasonableness must be judged from the perspective of Raging




                                                 26
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 32 of 100



Bull’s target audience and customers to whom the company’s marketing “affects or is directed

primarily.” FTC Policy Statement on Deception at 1-2.

          Moreover, “For an advertiser to have had a ‘reasonable basis’ for a representation, it must

have had some recognizable substantiation for the representation prior to making it in an

advertisement.” FTC v. John Beck Amazing Profits, LLC, 865 F.Supp.2d 1052, 1068 (N.D. Cal.

2012) (citing FTC v. Direct Mktg. Concepts, Inc., 569 F.Supp.2d 285, 298 (D.Mass.2008)). But,

“The FTC has the burden of proving that Defendants’ purported substantiation is inadequate...”

John Beck, 865 F.Supp.2d at 1068 (citing FTC v. QT, Inc., 448 F.Supp.2d 908, 959 (N.D. Ill.

2006)).

          It is also the case that puffery, or exaggerations about a product or service are not actionable

under Section 5 of the FTC Act. “The term "Puffing" refers generally to an expression of opinion

not made as a representation of fact. As the FTC has said, “There is a category of advertising

themes, in the nature of puffing or other hyperbole, which do not amount to the type of affirmative

product claims for which either the Commission or the consumer would expect documentation.”

Id. at 13 (citing Pfizer, Inc., 81 F.T.C. 23, 64 (1972)). These statements of “opinion”, “hyperbole”

or “possibilities” are nonactionable “puffery.”

          2.      The FTC Must Demonstrate the “Net Impression” of Defendants’ Statements
                  Were in Fact Misrepresentations

          When analyzing the representations in an advertisement, including when there is more than

one possible reasonable interpretation, courts evaluate the “net impression” created by the

challenged materials as a whole. As the FTC said in its guiding policy statement on deception

standards, “the net impression of the advertisement, evaluated from the perspective of the audience

to whom the advertisement is directed, is controlling.” FTC Policy Statement on Deception at 11,

fn 32 (citing 81 F.T.C. 23, 58 (1972)). FTC v. Agora Fin., LLC, 447 Supp. 3d 350, 368 (D. Md.



                                                    27
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 33 of 100



2020) (citing Fanning v. FTC, 821 F.3d 164, 170 (1st Cir. 2016) (noting that the FTC “looks at the

‘overall net impression’ left with consumers acting reasonably under the circumstances). See also

FTC v. DIRECTV, Inc., No. 15-cv-01129, 2018 WL 3911196, at *5 (N.D. Cal. Aug. 16, 2018).

“[T]he tendency of the advertising to deceive must be judged by viewing it as a whole, without

emphasizing isolated words or phrases apart from their context.” Beneficial Corp. v. FTC, 542

F.2d 611, 617 (3d Cir. 1976) (citations omitted); cf. Johns v. Bayer Corp., No. 09-cv-1935, 2013

WL 1498965, at *22 (S.D. Cal. Apr. 10, 2013) (in a private false advertising case, the court

analyzes “the ‘overall message conveyed’ and not parsed out segments of that message, which

have been selected by a party based on a desire to substantiate a particular argument.”).

           The FTC also must prove that the net impression was false, misleading, or unsubstantiated.

DIRECTV, 2018 WL 3911196, *5 (“the FTC failed to establish that there was any misleading “net

impression”) (emphasis added). The FTC has not met this standard. As Dr. Wind notes in his

expert report, “[i]n summary, the nonscientific data offered by the affidavits cannot be relied on to

establish whether there is a likelihood that consumers were deceived and injured as a result of

Raging Bull’s conduct as alleged by the FTC.” Wind Report at ¶ 65.

    B.         Defendants Have Substantiation or a Reasonable Basis for Statements
               Concerning Trading Profits, and Does Not Cherry-Pick Wins
           The FTC argues that Raging Bull makes earnings claims about its wins which are not

substantiated and not true. The FTC provides no evidence that these earning claims lack

substantiation or reasonable basis. Instead, the FTC believes – relying, once again, on Wermers’

faulty opinions – that the statements simply cannot be true because Raging Bull’s gurus are terrible

traders.

           To illustrate its position, the FTC states:

                   Dr. Wermers analyzed Bond and Bishop’s advertising that made specific
                   claims about percentages of trading returns. He found that the claimed


                                                     28
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 34 of 100



               returns equated to annual returns ranging from 108% to 330% per year.
               These are not consistent with the 1099-Bs he analyzed where Bond and
               Bishop failed to generate profits and incurred substantial losses over
               several years.

Mot. at 9, n.38 (emphasis added) (citing to ¶¶ 92 and 93 of Wermers’ report). As previously

discussed Wermers’ analysis is off by millions of dollars. To the FTC’s point above, once a proper

analysis of Bond’s trading activity is conducted (which is what is being referring to in the FTC’s

example), as Bates has done, we see that Bond’s earnings claims are in fact substantiated and

materially true. Bates Report at 21, Exhibit 10 (finding Bond’s internal rate of return for 2017 to

be 366 percent).

       In another example offered by the FTC, Bond states in a March 23, 2017 email to

subscribers that he made “$22,000 profit” on SNAP “on Wednesday.” See Compl. at ¶ 62. Once

again, Jason Bond’s statement is substantiated and materially true. Bates Report at 21, Exhibit 11

(finding Bond made $21,199.92 closing the trade on SNAP on Wednesday, March 22, 2017).

       More broadly, the FTC relies on Wermers to try to discredit the fact that Jason Bond has

made a million dollars in trading profits. The FTC contends that Bond “promotes himself as a

millionaire trader despite reporting substantial trading losses to the IRS between 2014 and 2018.”

Mot. at 34 (citing Wermers’ report). In fact, a proper analysis of Bond’s trading records

demonstrates that Bond in fact was up over a million in cumulative trading profits by late 2017.

See Bates Report at 17.

       Not only are these statements substantiated and true, but Defendants are open about their

losses and trading mistakes when they happen. Talking about both the wins and losses of trading

is core to how Raging Bull’s gurus teach. Dennis Decl. at ¶ 28. For instance, in a video lesson from




                                                29
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 35 of 100



November 20, 2020, Jason Bond explains a day he earned nearly $200,000 in profits, only to

immediately experience losses of $300,000.10

        Jeff Bishop uses his losses as teaching moments. Bishop Decl. at 24. For example, Bishop

tells subscribers:

                [R]ather than second-guessing myself, I want to dissect this trade. You see,
                trading comes with losses. That’s inevitable. What we control is how we
                analyze the setup and execute the trade. The rest is up to the market. So
                the question is did I make any bad decisions? And what could I do
                differently that would deliver better results. Let’s dive in!”11

Elsewhere, Mr. Bishop states:

                The market is mean and unpredictable, and there is always the possibility
                that a trade won’t work out. No matter how solid the setup or how big the
                edge. On any given trade, I only risk what I am willing to lose. One or
                two massive losing trades can not only blow up your account, but it can
                wreck your confidence and your ability to trade with your mind instead of
                your emotions. […] A prerequisite for thinking in probabilities is that you
                accept the risk. Even with my highest conviction trade, I accept the
                possibility that it could end up a loser. The truth is the typical trader
                wants to be right on every single trade so much so that they desperately try
                to create certainty where it just doesn’t exist. There is no such thing as
                certainty when it comes to the markets. Trust me…I learned the hard
                way!12

        These are just a handful of the routine instances of Defendants discuss losses, and not, as

the FTC suggests, simply cherry-picking wins. Discussing the high and lows of trading is part of

how Raging Bull teaches.




10
   See Jason Bond Monday Movers, “Facebook Live,” Nov. 20, 2020, at 2:20, available at:
https://www.facebook.com/JasonBondPicks/videos/658675828348986/.
11
   See Total Alpha, “Learning From My TAN Bullseye Trade Loss,” Nov. 7, 2020, available at:
https://totalalphatrading.com/2020/11/07/learning-from-my-tan-bullseye-trade-loss/.
12
   See Declaration of Stephen Prior (Exhibit 5), at Attachment A (hereinafter “Prior Decl.”).
Raging Bull, “Bullseye Tip of the Week!,” Jan. 9, 2020.


                                                30
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 36 of 100



    C.        Defendants Provide a Good Product of Value to Subscribers
           As discussed above, Raging Bull provides a wide array of publication materials providing

information and education to its subscribers. In his report, Wermers fails to consider much of the

actual teaching and education materials that Raging Bull provides its subscribers.

           As an initial matter, Wermers builds on his failed analysis of Mr. Bond’s trading activity

by further opining that it is “extremely unlikely” that the strategies used by Mr. Bond “can

consistently work in the sectors of the market in which Raging Bull promotes their use; in contrast,

such simple strategies are likely to generate consistent losses.” PX 26, 1739. Wermers goes even

further:

                  Indeed, the actual trading results of Raging Bull and its co-founders show
                  sizeable and consistent losses over many years, including periods of rising
                  stock markets. These results are consistent with the general lack of efficacy
                  of technical trading strategies implemented by retail traders in the illiquid
                  market sectors promoted by Raging Bull.

PX 26, 1741.

           Just looking at Mr. Bond’s trading results from 2014 to 2018, Wermers’ opinion is off by

approximately $8 million dollars, so it is no surprise that Wermers has the related, and equally

wrong, opinion that Mr. Bond’s trading strategies will also fail.

           Bolstered by his mistaken view of Bond’s trading results, Wermers claims that

“[g]enerating market-beating returns over time in small-capitalization stocks is extremely difficult

and rare, even among professional investors.” PX26, 1754. He further opines that “I have found

no evidence in my review of Raging Bull’s training materials or other communications with its

subscribers that suggests that Raging Bull and its trading ‘gurus’ deploy a market-beating trading

strategy.” PX26, 1754. But Jason Bond (and other gurus) has in fact been a profitable swing trader

who teaches the trading strategies, focused on small- and mid-capitalized stocks, that he uses as

profitable trader.


                                                   31
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 37 of 100



       Furthermore, Wermers’ view that “momentum trading” or “swing trading” cannot be

profitable unless done via algorithmic trading (PX 26, 1754) is belied by the popularity of services

that have successfully taught it for years and numerous authorities who claim it has merit. And

forms of “technical trading” including “momentum trading” is taught by most of Raging Bull’s

competitors who have been allowed to operate and teach these methods for years. Bishop Decl. at

25. In particular, Jason Bond’s service focuses on “swing trading.” Per Investopedia, “Swing

trading is one of the most popular forms of active trading, where traders look for intermediate-

term    opportunities    using    various    forms    of    technical   analysis.”    Investopedia,

https://www.investopedia.com/terms/s/swingtrading.asp (last visited January 12, 2021); see also

E. Boehmer et al., Tracking Retail Investor Activity, Journal of Finance, Aug. 31, 2020,

https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2822105 (finding that individual stocks with

net buying by retail investors outperform stocks with negative imbalances by approximately 10

basis points over the following week). This demonstrates empirical research to support the notion

that short-term momentum trading can have net profitable outcomes for traders.

       Wermers also makes no attempt to review the experience and results of anyone who has

actually learned to trade from Jason Bond. For example, the FTC and Wermers could have, but

chose not to, consider the success of Bond’s trading education with Kyle Dennis, Nathan Bear and

Taylor Conway.

       Kyle Dennis has been a very successful trader by learning from Jason Bond. Bond Decl. at

¶ 22; Dennis Decl. at ¶ 3. He was a subscriber of Bond’s services Jason Bond Picks and Millionaire

Roadmap. Bond Decl. at ¶ 22. By using the techniques taught by Bond, Dennis has made trading

profits of $36,901 in 2013, $55,468 in 2014, $847,417 in 2015 and $1,130,566 in 2016. Bond Decl.

at ¶ 22; Dennis Decl. at ¶ 4. As part of a Raging Bull contest when Dennis was still a subscriber,




                                                32
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 38 of 100



Raging Bull’s accountants audited Dennis’ brokerage accounts and taxes and verified that he made

over $1 million in trading profits as a subscriber to Bond’s services. Bond Decl. at ¶ 22. Since that

time, Dennis has continued to make large trading profits. Dennis Decl at ¶ 4.

        Nathan Bear is another former subscriber to Jason Bond’s services who has made over a

million dollars in trading profits by learning to trade from Bond. Raging Bull reviewed his

brokerage statements and confirmed his trading profits while a subscriber to Bond’s services.

        Another similar example is Taylor Conway, who also made over a million dollars in trading

profits by learning to trade from Bond. As with Bear, Raging Bull verified that he made those

trading profits as a subscriber to Bond’s services, starting with only approximately $10,000 in his

trading account.

        Wermers did nothing to examine the trading activity of Dennis, Bear or Conway. Nor did

Wermers consider that each of them learned from Jason Bond. Instead, Wermers did a limited and

inadequate review of a few training videos and a small number of alerts and watchlists. It is unclear

– other than to preserve the secrecy of the FTC’s investigation – why neither the FTC nor Wermers

took any steps to review the performance of Jason Bond’s actual subscribers, including those

subscribers who have had trading profits which, according to Wermers’ flawed analysis, should

not even be possible.

   D.      Defendants Do Not Deceive or Mislead Consumers about the Likelihood of
           Success Using Raging Bull’s Services
        The FTC contends that “Defendants represent, directly or indirectly, expressly or by

implication, that consumers who purchase Raging Bull’s services will earn or are likely to earn

substantial income.” Compl. at ¶ 105 (emphasis added). This is simply not the case. In fact, as Dr.

Wind’s report shows, Raging Bull’s business funnel demonstrates that the company has no

incentive to deceive its customers. Wind Report at ¶ 36, Exhibit 16.



                                                 33
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 39 of 100



       The FTC conflates statements about subjective target goals or substantiated past successes

with promises or guarantees made to lure in impressionable consumers. But Raging Bull does not

tell or imply to consumers that using Raging Bull’s service means they will or likely will make

profits on a given trade. Raging Bull’s service, on the contrary, is intended to arm traders with

knowledge to make their own informed trading decisions.

       In addition, the FTC ignores the safeguards Raging Bull builds into its communications

that reinforce this point. Raging Bull’s gurus embed clear and conspicuous qualifiers within the

content of their marketing communications, to ensure expectations are correct about what the

service is and what it is not. This has the effect of rendering the “net impression” of the materials

to be non-deceptive. Indeed, Raging Bull’s marketing materials routinely make statements to this

effect. For example, Jason Bond tells subscribers to the front-end Monday Movers service:

               The goal of this service is to EDUCATE you on my personal trading
               tactics by showing you which stocks I’m stalking and why, so you can
               hopefully apply those principles in your own trading.

               First and foremost, if you’re new to trading (or if swing trading momentum
               stocks is a new strategy for you), consume all the education that is now at
               your fingertips, and paper trade until you feel more comfortable. Don’t
               risk capital unless you’re confident in what you’re doing.

               Remember, my approach might not align with your risk tolerance, so it’s
               important to have your own plan in place to manage your trades with your
               own profit and loss zones.

               I’m a teacher above all other things, so again, the ultimate goal of Monday
               Movers is to teach you how to fish, so to speak. I want you to absorb as
               much education as you can, and then apply my principles to enhance your
               own trading.

               Plus, there are plenty of times when a Monday Movers watchlist stock
               will do absolutely nothing on Monday, and that’s okay!




                                                 34
           Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 40 of 100



                  How long you hold your trades is up to you, but if the setup looks right,
                  sometimes patience is key.13

Similarly, Kyle Dennis tells Fast 5 Trades subscribers: “The goal of this service is to EDUCATE

you on my personal trading tactics by showing you which stocks I’m stalking and why, so

you can hopefully apply those principles in your own trading. Remember, my approach might

not align with your risk tolerance, so it’s important to have your own plan in place to manage

your trades with your own buy profit and stop zones.”14

           All in, the net impression to Raging Bull’s target audience is not deceptive, and this reality

plays out in the fact that numerous subscribers who work with Raging Bull for years at a time and

upgrade their offerings to more intense but more expensive backend products.

      E.      Defendants Do Not Deceive or Mislead Consumers as to the Level of Skill
              Required for Trading
           The FTC states that Defendants “stress that anyone can successfully use their services

regardless of how much time, money or experience the consumer may have, and their simple

strategies will mechanically yield profits.” Mot. at 19-20. The FTC seeks to bolster this point by

listing examples of Raging Bull describing the benefits of starting with a small account for options

trading. The FTC claims, despite these comments, that “[i]n reality, many consumers are not able

to use to the programs despite these claims. Some consumers’ lack of experience hindered their

ability to use the program.” Mot. at 20.

           The FTC seems to base its speculative conclusions on a handful of cherry-picked, anecdotal

consumer declarations, as it offers no empirical evidence for this. The FTC’s declarations are

irrelevant, and Defendants have gathered many times more statements from subscribers directly




13
     See Prior Decl., Attachment A. Raging Bull, “Welcome to Monday Movers!”.
14
     See Prior Decl., Attachment A. Raging Bull, “Welcome to Fast 5!”.


                                                    35
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 41 of 100



contradicting the FTC’s conclusion that this is all too hard to do. Indeed, in the short time since

the FTC brought its lawsuit alleging that Raging Bull is “permeated with fraud,” Defendants have

received far more subscriber reviews lauding the company, its gurus, and the publication materials.

All of this cuts against the FTC’s weak assertion that some consumers felt their lack of experience

held them back, as this will be the case in any group of a significant size.

          The FTC also overlooks the myriad instances of Defendants stressing the skill and practice

that goes into developing familiarity and experience with trading strategies. A regular example is

something like a Weekly Money Multiplier email noting that it is an “education service […] and

the goal here is to help teach you how to trade, which takes time.” 15 Contrary to the FTC’s claims,

Raging Bull and its instructors are forthright that nothing comes easy, nothing is guaranteed, and

that although the strategies are intended to be digestible and able to be studied and reinforced,

practice is required to develop skill over months and years.

     F.      Defendants’ Use of Unpaid Consumer Testimonials with Disclaimers Is Not
             Deceptive or Misleading
             1. The FTC Disregards Defendants’ Robust and Conspicuous Testimonial
                Disclaimer
          The FTC’s endorsement rules state that if an “advertiser does not have substantiation that

the endorser’s experience is representative of what consumers will generally achieve, the

advertisement should clearly and conspicuously disclose the generally expected performance in

the depicted circumstances, and the advertiser must possess and rely on adequate substantiation

for that representation.” 16 C.F.R. § 255.2(b).16 In a footnote to that statement, the FTC states that


15
   See Prior Decl., Attachment A. Raging Bull, “WMM Day 1: Welcome to Weekly Money
Multiplier”.
16
   See FTC.gov, Guides Concerning the Use of Endorsements and Testimonials in Advertising,
codified at 16 C.F.R. Part 255, available at: https://www.ftc.gov/sites/default/files/attachments/
press-releases/ftc-publishes-final-guides-governing-endorsements-
testimonials/091005revisedendorsementguides.pdf.


                                                  36
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 42 of 100



it tested the communication of advertisements containing testimonials that clearly and prominently

disclosed “Results not typical” or more pointed language, and that it believes similar disclaimers

are unlikely to be effective. Id. at n.1. Significantly, however, these same federal rules note:

“Nonetheless, the Commission cannot rule out the possibility that a strong disclaimer of typicality

could be effective in the context of a particular advertisement.” It also notes that the FTC has the

burden of proof in a law enforcement action.

       In this case, the FTC correctly notes that starting in 2020, on its own initiative as part of its

renewed and refocused compliance efforts, Raging Bull began incorporating an even more

conspicuous and unequivocal disclaimer in its various publications and communications. As noted

in the TRO Memo at page 25, the disclaimer states in part, “RESULTS PRESENTED NOT

TYPICAL OR VERIFIED” and “subscribers’ trading results have NOT been tracked or

verified and past performance is not necessarily indicative of future results, and the results

presented in this communication are NOT TYPICAL.” (emphasis in original). Separately, as

another representative example, immediately below Jason Bond’s signature on the Monday

Movers email received by all subscribers upon registration, referenced supra, in a font size that is

the same as the main body text and is italicized for emphasis next to an asterisk, the following

disclaimer is included: “RagingBull does NOT track or verify subscribers' individual trading

results and these individual experiences should NOT be understood as typical as or representative.

Results presented are not typical and may vary from person to person. Please see our full

disclaimer here: ragingbull.com/disclaimer.”

       It is noteworthy that, although like its competitors Raging Bull does not verify the income

claims of its subscribers, Raging Bull has received thousands of unsolicited customer testimonials

and reviews through customer review websites, emails, and social media posts. Subscribers




                                                  37
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 43 of 100



consistently post in social media that they have made profits by employing Raging Bull’s

education and strategies. To provide an illustration, for Jason Bond’s products alone, Raging Bull

has received over 900 unsolicited positive testimonials, customer reviews, and social media posts,

which Dr. Wind determined contradict the FTC’s claim that income potential claims are not valid.

Wind Report at ¶ 43, Exhibit 27.

       In repurposing in promotional materials customers’ voluntarily provided endorsements,

Defendants do not hold out these endorsements as “representative of what consumers will

generally achieve with the advertised product or service in actual, albeit variable, conditions of

use,” 16 C.F.R. § 252(b), and do not create a net impression that is deceptive. Starting in 2020,

Defendants also more aggressively incorporated disclaimers directly into the main body of

marketing communications, or through the use of asterisks directing attention to testimonial

disclaimers. This type of proactive action is not widely seen across Defendants’ competitors or

even in other industries. This is illustrated, for example, on the Profit Prism check-out page:




                                                38
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 44 of 100




                                                                                            17




17
     See Prior Decl., Attachment A. Raging Bull, “Profit Prism Platinum,” check-out page.


                                                39
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 45 of 100



Taken as a whole, the “net impression” of the use of the uncompensated, voluntarily provided

consumer testimonials in Raging Bull advertising would not deceive consumers into thinking

that the results those consumers experienced were typical or that new subscribers would achieve

like results.

        2.      The FTC Improperly Disregards the Use of Disclaimers, Failing to Meet Its
                Preliminary Injunction Burden

        Beyond consumer testimonials, Raging Bull has used disclaimers in its marketing copy for

years. In recent months, Raging Bull has taken additional steps to improve its disclaimers and

ensure they are utilized in accordance with applicable guidelines. Indeed, the FTC recognizes that

a disclaimer is sufficient if it is clearly and conspicuously disclosed. See FTC’s Advertising FAQ’s:

A Guide for Small Business, FTC.gov, https://www.ftc.gov/tips-advice/business-center/guidance/

advertising-faqs-guide-small-business (last visited January 11, 2021).18 Various visual examples

of Raging Bull conspicuously displaying disclaimers and disclosures, including throughout the

critical points of the purchase process, may be found in the Wind Report at paragraph 39, Exhibit

23.

        As noted above, the FTC acknowledges that Raging Bull utilizes disclaimers, and that the

disclaimers have recently improved and been more prominent. But the FTC brushes off disclaimers

as wholesale inadequate. This is incorrect. It also goes to the FTC not meeting its requirement of

showing a likelihood of occurrence, further demonstrating that a preliminary injunction is not

necessary.




18
  See also POM Wonderful LLC, No. 9344 2013 FTC Lexis 6 at *1-2 (F.T.C. Jan. 10, 2013); POM
Wonderful LLC v. FTC, 777 F.3d 478, 493 (D.C. Cir. 2015) (“an effective disclaimer” can be a
cure); Home Box Office, Inc. v. Showtime/The Movie Channel Inc. 832 F.2d 1311, 1315 (2d Cir.
1987) (“the use of disclaimers [is] an adequate remedy when they are sufficient to avoid
substantially the risk of consumer confusion.”).


                                                 40
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 46 of 100



         Contrary to the FTC’s unsupported charge that Raging Bull’s disclaimers are inadequate,

there is substantial support that such disclaimers are sufficient. In National Grange of the Order

of Husbandry v. California State Grange, 2016 WL 8730678 (E.D. Ca. 2016), the Court

recognized disclaimers are indeed an appropriate and long recognized method to avoid consumer

confusion and misimpression, and cited cases from the Ninth and Second Circuits in reaching such

conclusion. See California State Grange, 2016 WL 8730678, *10 (citing Consumers Union of

U.S., Inc. v. Gen. Signal Corp., 724 F.2d 1044, 1053 (2d Cir. 1983) (“Disclaimers are a favored

way of alleviating consumer confusion as to source or sponsorship. Absolute prohibitions of

speech as provided for in the instant preliminary injunction are improper where there is any

possibility that an explanation or disclaimer will suffice.” (internal citations omitted)); see also

Mattel, Inc. v. MCA Records, Inc., 28 F. Supp. 2d 1120, 1143 (C.D. Cal. 1998) (citing Consumers

Union favorably), affd, 296 F .3d 894 (9th Cir. 2002); Playboy Enters., Inc. v. Welles, 7 F. Supp.

2d 1098, 1104 (S.D. Cal. 1998) (citing Consumers Union favorably), affd, 162 F.3d 1169 (9th Cir.

1998).

         Where the disclosures, warnings and disclaimers address the supposed misimpression, a

“preliminary injunction [is] improper where there is any possibility that an explanation or

disclaimer will suffice.” Id. (bold/italics added); see also Consumers Union, 724 F.2d at 1052

(disclaimers are a favored way of alleviating consumer confusion as to source or sponsorship citing

Champion Spark Plug Co. v. Sanders, 331 U.S. 125, 130 (1947)).

         In Raging Bull’s case, a link to its “Disclaimer,” https://ragingbull.com/disclaimer/, is

included in the website’s universal footer. And, Raging Bull’s Compliance and Legal strive to

ensure that prominent disclaimers are included within each email, video presentation, e-book, and

other publication that the company puts out. Going above and beyond what many competitors do,




                                                41
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 47 of 100



Raging Bull not only includes disclaimers at the end of materials, the company also frequently

includes relevant disclaimers at the beginning of or infused into spoken and written materials.

Again, the company is upfront with consumers about what its services are and are not, and the net

impression is not deceptive.

   G.      Defendants Have Addressed the Issues with Refunds, Cancellations and
           Chargebacks
        The FTC tries to paint Raging Bull as “permeated with fraud” in its handling of customer

refunds, cancellations and chargebacks. What the FTC ignores are the efforts Raging Bull has

made to improve customer service, the exigent circumstances behind the bulk of the complaints

the FTC cherry-picks in its Motion, and the fact that most of the issues have been fixed or

substantially improved.

        Moreover, the FTC goes to great lengths to suggest the company is draconian or

underhanded with its refund policy. This is simply not the case. As Dr. Wind’s report describes

in more detail, Raging Bull grants refunds in many situations showing that the customer is not

trapped after a purchase. Wind Report at ¶ 36, Exhibit 18. The reason for the company’s default

policy of not providing refunds to subscribers is that Raging Bull believes that a subscriber has

received significant value upon accessing the documents and that value cannot be returned to the

company upon cancellation of the service. However, Raging Bull routinely provides refunds in a

variety of situations, including for cancellation within 48 hours of purchase, unwanted renewals,

money-back guarantees, and after completion of a Learning Management System. Id.

        Raging Bull is a business that is and always has been centered on its relationship with its

subscribers. It is also a business that grew extremely fast in recent years. Raging Bull chose to staff

its customer service team by hiring quality people in the U.S. who would provide a better




                                                  42
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 48 of 100



experience for its customers, rather than outsourcing customer service offshore to save money.

Bishop Decl. at ¶ 19.

       When COVID-19 hit the U.S. in March 2020, Raging Bull was blindsided. In fact, Raging

Bull’s executive team met early on to discuss ways to cut expenses because they anticipated and

planned for a significant drop in business and possibly a recession toward the summer. Bishop

Decl. at ¶ 20. The opposite happened, and the company was not adequately prepared.

       Unexpectedly, Raging Bull’s subscriber base grew substantially very fast right at the time

the company was bracing for a significant downturn. Bishop Decl. at ¶ 21. At this same time,

Raging Bull was forced to close its offices and abruptly transition its employees to work from

home. Bishop Decl. at ¶ 21.

       This turn of events created two acute problems for customer service. First, Raging Bull’s

customer support agents were less productive at home; and second, the company had more support

tickets come in at record rates from new subscribers. Bishop Decl. at ¶ 21. Because of these factors,

Raging Bull acknowledges that it did not provide the level of customers service it had provided in

the past, or that its subscribers deserved. Bishop Decl. at ¶ 21. This impacted handling rebate

requests, responding to customer complaints, and addressing chargebacks. Bishop Decl. at ¶ 21.

As a result, customer complaints increased to previously unseen levels. Bishop Decl. at ¶ 21. In

realizing the scale of the issue, the company spent a tremendous amount of money to quickly hire

more (U.S.-based) customer service employees through an outsourcing firm. Bishop Decl. at ¶ 21.

This nearly doubled Raging Bull’s customer support staff and helped them to catch up on

outstanding support issues. Bishop Decl. at ¶ 21.

       This is plainly reflected in the data reported by the Better Business Bureau (“BBB”), as

cited in the FTC’s Motion. Raging Bull had very few complaints with the BBB before 2018. In




                                                 43
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 49 of 100



fact, the company had only 15 total complaints up through 2017. See PX 22, 1494. Two-thirds of

complaints made to the BBB about Raging Bull over the last XX years occurred in 2020 during

the pandemic. Id. This COVID-related influx of complaints, and Raging Bull’s dedication and

efforts to address their customer relation issues, is reflected in the roller-coaster ride Raging Bull’s

BBB rating took in 2020. Raging Bull’s BBB rating was a “B” in November 2019. 19 Id. at 1496.

In March of 2020, Raging Bull’s rating precipitously dropped from a “B-” to a “D”. Id. And, as

COVID roiled the company and subscribers, the rating dropped to an “F” on April 6, 2020 due to

“unanswered complaints.” Id. On October 5, 2020, after Raging Bull had implemented the changes

noted above and caught up on its customer complaint backlog, Raging Bull’s BBB rating changed

from an “F” to “NR” “because the business responded to 19 complaints that had been previously

closed as unanswered and/or unresolved.” Id. at 14978. The rating then was increased to “B-” on

October 21, 2020. This happened before Defendants had any knowledge the FTC was conducting

a secret investigation and contacting potential disgruntled subscribers – finding only 21 out of the

200,000 historical subscribers of the company. 20

        Defendants believe they have addressed the customer service issues it has faced recently.

For purposes of the FTC’s request for a preliminary injunction, the salient point is that Defendants

are entirely committed to taking any additional steps are necessary to ensure it complies the

obligations and restriction listed in Section II of the TRO.


19
   Before November 2019, the BBB had mis-categorized Raging Bull, which artificially and
inaccurately assigned an “F” score to the company. When that categorization error was fixed, the
score immediately increased to a “B”. See PX 22, 1496.
20
   The FTC tries to suggest that Raging Bull has never been able to reach “accreditation” by the
BBB, that is irrelevant. Indeed, the BBB’s “accreditation” program is generally thought to be a
revenue-generating tool for the BBB, rather than a legitimate indicator of a business’s dedication
to customer service. See https://money.cnn.com/2015/09/30/news/better-business-bureau-
millions/index.html (last visited January 11, 2021). Andy many reputable companies have
received failing grades by the BBB. For example, E*Trade has an F score.


                                                  44
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 50 of 100



     III.      The Balance of Equities Favors Defendants as the Public Interest Will Not be
               Served by the FTC’s Requested Relief
            The FTC requests an asset freeze on Defendants’ assets and a receivership that would result

in the permanent termination of all business operations, regardless of the outcome at trial, and

would in fact all but rig the trial in the FTC’s favor by depriving Defendants from the ability to

defend themselves. This extreme relief is all the more shocking because, as demonstrated above,

the FTC’s entire case is premised on a deception of the Court and the public.

            First, the preliminary injunction sought by the FTC moot because the substantive

provisions of the proposed preliminary injunction – Sections I and II of the TRO – are not in

dispute. The Raging Bull Defendants will stipulate those obligations and restrictions until trial.

Second, the FTC has not met its burden to show a need for the complete asset freeze against Raging

Bull and the Individual Defendants. It is unnecessary to preserve assets and, in fact, serves only to

deplete assets and rob Defendants of their right to defend themselves against the FTC’s

allegations.21 There has been no allegation let alone showing that Defendants have transferred

assets overseas or outside of the reach of this Court. Third, the continued appointment of a receiver

is also not needed and will make it effectively impossible for the company to operate as

contemplated by Sections I and II of the propose preliminary injunction. In fact, it already has.

This is to the detriment of Raging Bull’s more than 80,000 subscribers.

            An asset freeze and appointment of a receiver would inure no benefit to the public. And

because a preliminary injunction is not needed to ensure Defendants follow the restrictions and

obligation of Sections I and II of the preliminary injunction, there would be no benefit to the public



21
   Defendants reserve the right to seek to further relief in connection with the FTC’s requested
asset freeze based on the U.S. Supreme Court’s upcoming ruling in AMG Capital Management,
LLC v. Federal Trade Commission, No. 19-508 (cert. granted July 9, 2020). Oral argument was
presented in AMG today, January 13, 2021.


                                                    45
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 51 of 100



by the entry of the requested preliminary injunction. Therefore, the equities do not weigh in favor

of a preliminary injunction. See Food Town Stores, 539 F.2d at 1343.

   A.       No Substantive Restrictions or Obligations Sought by the FTC are in Dispute, as
            Defendants will Stipulate to Comply with Section I and II of the TRO to the Date
            of Trial
        The issue for the Court is whether a preliminary injunction should issue and, if so, what

should be incorporated into such a preliminary injunction. There is no dispute about the substantive

provisions sought by the FTC – Sections I and II of the TRO. The Raging Bull Defendants are

prepared to stipulate going forward to Sections I and II. The remaining injunctive relief sought by

the FTC must therefore be denied, as Section 13(b) of the FTC Act only empowers the FTC to

address “ongoing or impending illegal conduct.” FTC v. Shire ViroPharma, Inc., 917 F.3d 147,

155-56 (3d Cir. 2019) (“Section 13(b) requires that the FTC have reason to believe a wrongdoer

“is violating” or “is about to violate” the law.”).

   B.       There is No Basis for the Requested Asset Freeze, Which is Inequitable and
            Would Deplete Assets
        An asset freeze is an “extraordinary and dramatic provisional remedy” that is only granted

sparingly. In re Adelphia Commc’ns Corp., No. 04-CV-2817, 2004 WL 2186582, at *8 (S.D.N.Y.

Sept. 27, 2004); see also Kemp v. Peterson, 940 F.2d 110, 114 (4th Cir. 1991) (freezing assets is

an extraordinary remedy). Nevertheless, the FTC argues that an asset freeze is required because

the potential monetary liability is so great. Mot. at 51. The FTC bases this assertion on the flawed

premise that every consumer who subscribed to a Raging Bull service was defrauded and should

get their money back. As demonstrated above, the great majority of subscribers are satisfied with

the services they received and no damages can be awarded for such subscribers even if the FTC

prevailed on the merits (which they will not).




                                                  46
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 52 of 100



       To obtain an asset freeze, the FTC must present evidence to “show a likelihood of

dissipation of the claimed assets.” FTC v. John Beck Amazing Profits, LLC, No. 2:09-CV-4719,

2009 WL 7844076, at *15 (C.D. Cal. Nov. 17, 2009). The “likelihood of dissipation” requirement

is a high bar. Indeed, courts have found the FTC failed to meet this standard even where they

succeeded – unlike here – in demonstrating some financial impropriety by defendants. For

example, in FTC v. Millennium Telecard, Inc., the court modified its prior order imposing a

temporary asset freeze, observing that the FTC’s limited “proofs of Defendants’ financial

impropriety,” which included three bounced checks and a disregard for the corporate form, did not

“rise to the level of those instances where courts have found a likelihood of dissipation of assets.”

No. 11-CV-2479, 2011 WL 2745963, at *13 (D.N.J. July 12, 2011). Instead, courts granting such

asset freezes have done so only when “presented with allegations and evidence showing that the

defendants were concealing assets, were transferring them so as to place them out of the reach of

post-judgment collection, or were dissipating the assets.” Newby v. Enron Corp., 188 F. Supp. 2d

684, 707 (S.D. Tex. 2002); see also John Beck, 2009 WL 7844076, at *15 (denying FTC’s request

for asset freeze in part because there was no evidence defendants “previously attempted to

intentionally dissipate, hide or otherwise shelter corporate or personal assets from an effort to

collect a debt or judgment against [d]efendants”).

       Here, the FTC has offered no evidence of a likelihood of dissipation. The FTC merely

contends there is “a possibility of dissipation of assets.” Mot. at 51 (emphasis added). That is not

enough. The FTC points to their allegation that Defendants “bilked consumers out of more than

$137 million” through deceptive marketing. Id. But mere allegations regarding a defendant’s

alleged misleading marketing practices is insufficient to support an asset freeze. In FTC v. John

Beck Amazing Profits, LLC, for example, the FTC sought an asset freeze against corporate and




                                                 47
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 53 of 100



individual defendants. 888 F. Supp. 2d 1006, 1012 (C.D. Cal. 2012). The court found that “the

only evidence in support of an asset freeze is Defendants’ misleading marketing practices,” but

“[i]f this were sufficient to support an asset freeze, one would issue in every deceptive advertising

case.” Id. The court rejected such a low threshold, concluding that “an asset freeze is not supported

by the FTC’s evidence.” Id.

       The FTC offers little more than the allegation of misleading marketing practices – which

was exactly the John Beck court’s concern. To be sure, the FTC tries to dress things up to suggest

there is more than mere allegations of misleading marketing. The FTC says the alleged damages

are “substantial” (Mot. at 51), but that does nothing to make dissipation more likely. The FTC also

suggests that the company paying distributions to its owners over the last few years is, ipso facto,

a sign of “dissipation.” Id. But the FTC provides no support for the position that the payment of

distributions or compensation increases the likelihood of assets being dissipated. Instead, the FTC

says these distributions left the Corporate Defendants “severely undercapitalized.” Id. The FTC

cites to the declaration of their forensic accountant, but nowhere in that declaration does the

accountant claim the business is under-capitalized. See PX 24. Indeed, the company is not “under-

capitalized.”

       If the company’s assets are frozen, it will be unable to operate consistent with Sections I

and II of the proposed preliminary injunction. The FTC seeks a de facto shut down of the business

by choking off its funds. This is, unfortunately, exactly what the FTC intends to do. In fact, it has

already done so by refusing to allow the Temporary Receiver to pay operational expenses or the

payroll for personnel necessary to service subscribers. But, given the failure of the FTC’s

allegations as illustrated above, it would be an unjust outcome




                                                 48
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 54 of 100



        Furthermore, to avoid a complete asset freeze and allow the company to operate consistent

with Sections I and II of the proposed preliminary injunction, Defendants would agree to the

following limitation on the use of assets up to the time of trial:

           Raging Bull will not pay any disbursements or distributions to its owners including
            Individual Defendants Bond and Bishop;

           Raging Bull may pay all ordinary business expenses, including payroll, consistent with
            the operation of the company no otherwise inconsistent with Sections I and II of the
            proposed preliminary injunction; and

           Raging Bull may use all other assets as deemed reasonable and necessary upon
            application to the Court.

   C.       The Appointment of a Receiver is Unnecessary
        Under Sections XIII and XIV.T of the TRO, the Temporary Receiver was appointed on a

temporary basis to report to the Court before the hearing on preliminary injunction regarding

whether he believes the business can operate legally and profitably. In other words, the Temporary

Receiver is to make a determination as to whether Defendants could operate a successful business

in compliance with Section 5(a) of the FTC Act. Because the evidence shows that there is demand

for the services Raging Bull provides and it can operate profitably (as evidenced by the fact it has

many competitors in the space and its own satisfied customers), the Temporary Receiver should

conclude that Raging Bull can operate in compliance with the FTC Act and profitably. As a result,

there is no need to suspend operations under Section XIV.T or for the continued appointment of a

receiver. The Court should therefore reject the FTC’s request for appointment of a receiver as

unnecessary. See Compass Bank v. Baraka Holdings, LLC, No. 17-CV-06563, 2017 WL

10378348, at *3 (C.D. Cal. Oct. 26, 2017) (“Appointing a receiver is an extraordinary equitable

remedy, which should be applied with caution.”) (quoting Canada Life Assur. Co. v. LaPeter, 563

F.3d 837, 844 (9th Cir. 2009)).




                                                  49
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 55 of 100



       The basis for the FTC’s request that a receiver be appointed is that “Defendants cannot be

trusted to operate the business lawfully.” Mot. at 53. Defendants have demonstrated this to be false

and that the business was not “permeated with fraud.” Moreover, because Defendants will agree

to operate its business consistent with Sections I and II of the proposed preliminary injunction, and

will also agree to the limitations (but not freeze) on the use of their assets stated above, a receiver

will not serve any role in ensuring the lawful and profitable operation of the business or the

preservation of assets. Indeed, the continued appointment of a receiver could make it impossible

to operate the business as it already has. Respectfully, a receiver cannot reasonably be expected to

run the operations of the company. The company depends on the active involvement of the

Individual Defendants, whose experience and relationship with subscribers is the predominant

asset of the company. See FTC v. Verity Int’l, Ltd., 124 F. Supp. 2d 193, 204 (S.D.N.Y. 2000)

(noting that because “preliminary injunction rulings are based on incomplete records and therefore

arguably have a higher probability of error than rulings after trial or on summary judgment,” the

court should be “reluctant to impose what might be a commercial death sentence at an interlocutory

stage if there is some reasonable alternative”).

       To the extent the Court deems it necessary and appropriate, Defendants would be

amendable to the appointment of an independent compliance monitor to ensure Raging Bull

operates in compliance with its agreement to abide by Sections I and II of the proposed preliminary

injunction. See FTC v. OTA Franchise Corp., Case No. 20-cv-00287 JVS (KESx) (Dkt. 130)

4/20/20 Preliminary Injunction (ordering use of an independent monitor, rather than the

appointment of a receiver, to ensure defendant’s compliance with preliminary injunction).




                                                   50
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 56 of 100



               KYLE DENNIS AND THE WINSTON ENTITIES’ RESPONSE
        The FTC seeks to hold Kyle Dennis, a Raging Bull employee with no equity or managerial

role in the company, and two entities that had no role in the allegedly deceptive conduct at issue,

Winston Research Inc. and Winston Corp. (the “Winston Entities”), jointly and severally liable

with Raging Bull for $137 million. Neither the law nor the facts support such an outcome, yet the

FTC seeks a preliminary injunction that imposes a blanket asset freeze on all of Mr. Dennis’s

personal assets, in addition to the assets of the Winston Entities. Such a preliminary injunction is

improper.

        First, the FTC will not succeed on the merits of its claims against Mr. Dennis or the

Winston Entities.     Regardless of whether Raging Bull may have engaged in questionable

advertising practices, Mr. Dennis does not directly participate in any of Raging Bull’s advertising

practices, and his job duties are limited to providing content to paying subscribers to products

under Raging Bull’s Biotech Breakouts brand. Mr. Dennis does not write, approve, or even see

marketing emails – even if they purport to be from him – that are sent to consumers before they

are distributed. The FTC therefore cannot point to a single deceptive, false, or misleading

statement that Mr. Dennis has made to any consumer. When looking at the content that Mr. Dennis

actually provides to consumers – paid educational content – Mr. Dennis is transparent with

consumers, explaining that sometimes his strategies work and sometimes they don’t work, and

reminding them that they cannot expect to simply mirror his trades and be profitable traders. Nor

does Mr. Dennis control any of the alleged deceptive practices: he is a non-executive,

non-managerial employee who has no control over Raging Bull’s marketing department, customer

service representatives, billing policies, or cancellation policies. Yet the FTC seeks to hold him

accountable for all of it.




                                                51
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 57 of 100



       As to the Winston Entities, the FTC’s evidence cannot and will not support holding them

liable under a theory of common enterprise liability. As an initial matter, the FTC’s complaint

should be dismissed against them because it contains literally no non-conclusory allegations about

them other than their corporate existence. [Compl. ¶¶ 14, 18, 19.] And in support of an injunction,

the FTC cites no evidence connecting the Winston Entities to the allegedly deceptive practices

whatsoever aside from the fact that they received money from Raging Bull for contractually

provided services. Merely receiving such money does not give rise to common enterprise liability

under well-established precedent, making a preliminary injunction against the Winston Entities

improper. Thus, the FTC is unlikely to succeed on the merits of its case against Mr. Dennis and

the Winston Entities.

       Second, the equities weigh against preliminary injunctive relief. Here, the FTC asks this

Court to impose a blanket asset freeze on all of Mr. Dennis and the Winston Entities’ assets in

order to preserve $137 million for consumers. But the FTC ignores Mr. Dennis’s role as a mere

employee of Raging Bull, and the Winston Entities’ lack of any role whatsoever in the allegedly

deceptive conduct at issue. The FTC attempts to lump all of the defendants together using group

pleading and hyperbolic language unsupported by any evidence, but the reality is that imposing an

asset freeze on everything that Mr. Dennis owns is unjust and inequitable considering that Mr.

Dennis is one of 160 employees at Raging Bull, and one of many “gurus” at Raging Bull whose

job duties are exactly the same as Mr. Dennis’s. Further, in addition to his work for Raging Bull,

Mr. Dennis also works as an independent trader and much of his personal assets were earned from

work entirely separate from Raging Bull – precisely because Mr. Dennis is in fact a highly

succesful and profitable trader. The scope of the relief sought by the FTC is overbroad and would

freeze all of the assets, regardless of whether the assets came from Raging Bull.




                                                52
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 58 of 100



       Finally, the asset freeze that the FTC seeks over Mr. Dennis’s personal assets is overbroad,

unnecessary, and not supported by law. Recent Supreme Court precedent limits the FTC’s

potential recovery against Mr. Dennis and the Winston Entities to their own net profits. Yet the

asset freeze that the FTC proposes would freeze all of Mr. Dennis’s assets. Such an asset freeze

would have devastating consequences on Mr. Dennis. The FTC has failed to demonstrate why an

asset freeze is necessary to ensure that permanent relief is available. The FTC cannot meet its

burden of justifying a preliminary injunction, an extraordinary and drastic remedy, against Mr.

Dennis and the Winston Entities.


                                      RELEVANT FACTS
       Alone amongst the defendants, Mr. Dennis has no ownership in or control over Raging

Bull’s corporate practices and policies. Rather, he was at all relevant times either an independent

contractor (through the Winston Entities) or an employee of Raging Bull whose job it was to

generate content for paid subscribers to Raging Bull’s “Biotech Breakouts” brand. The content

generated by Mr. Dennis was at all times accurate, honest, and reflective of his own personal

trading.

       Mr. Dennis began his trading career as Jason Bond’s student. He saw an advertisement for

Jason Bond’s swing trading program – before Raging Bull existed – and subscribed, learned from

Mr. Bond, and developed the skills necessary to become a successful full-time trader. [Exhibit 6,

Declaration of Kyle W. Dennis (“Dennis Decl.”) ¶¶ 3–4.] Eventually, Mr. Dennis asked Mr. Bond

if he could pass on the skills that he had learned to others through a newsletter. [Id. ¶ 5.] Mr.

Bond agreed, and in 2016, Lighthouse Media, LLC (the former name of Raging Bull) and Winston

Corp., a corporation owned by Mr. Dennis, entered into an agreement under which Winston Corp.

(and later Winston Research Inc.) was to provide newsletter content to Lighthouse Media. [Dennis



                                                53
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 59 of 100



Decl. ¶¶ 5–6 & Ex. A.] Effective January 1, 2019, Mr. Dennis became a full time, at-will employee

of Raging Bull, with the title of “Biotech Breakouts Guru.” [Dennis Decl. ¶ 7 & Ex. B.] Mr.

Dennis is not an executive of Raging Bull, does not own (and never has owned) any equity in

Raging Bull, and does not have any right to participate in the profits of Raging Bull. [Dennis Decl.

¶¶ 9–10.]

       As a Biotech Breakouts Guru, Mr. Dennis provides content to paid subscribers to Raging

Bull’s products under the “Biotech Breakouts” brand, which currently include Fast 5 Trades,

Dollar Ace, Sniper Report, Trade With Kyle, and Mobile Closer. [Id. ¶¶ 8, 12.] The purpose of

those products is to educate Raging Bull subscribers by (1) providing them with educational

content, including videos and ebooks, that walk subscribers through basic trading principles and

strategies, and (2) providing subscribers with examples of how to apply those principles and

strategies from Mr. Dennis’s own trading – or “teaching by doing.” [Id. ¶¶ 13–18.] Mr. Dennis

explains to subscribers that the purpose of the products is educational. For example, when users

sign up for Fast 5 Trades, they receive a welcome email stating, “The goal of this service is to

EDUCATE you on my personal trading tactics by showing you which stocks I’m stalking

and why, so you can hopefully apply those principles in your own trading.” [PX27 Att. VVV,

p.2377–78 (emphases in original).]

       The primary ways in which the Biotech Breakouts products teach by doing is through

watch lists and trade alerts. Watch lists provide subscribers with a list of securities that Mr. Dennis

is monitoring and an explanation, sometimes in the form of an accompanying video, as to why he

is including certain securities on the watch list. [Dennis Decl. ¶ 19.] The watch lists also typically

provide a “buy zone” (which tells subscribers at what price Mr. Dennis would consider purchasing

shares), a “profit zone” (which tells subscribers where Mr. Dennis thinks the stock price might




                                                  54
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 60 of 100



move), and a “stop zone” (which tells subscribers at what price Mr. Dennis would consider acting

to limit losses if the trade moves against him). [Id. ¶¶ 20–21 & Exs. G, H.]

       Trade alerts tell subscribers when Mr. Dennis makes a trade that was listed on a watch list,

and they are not meant to be mirrored. [Dennis Decl. ¶ 23.] Mr. Dennis makes this clear to

subscribers, and emphasizes that subscribers should use the trade alerts as examples of how to

execute that strategy, and to make their own trades rather than copying what Mr. Dennis does.

[Id.] For example, the FAQs page for Fast 5 Trades clearly states: “The goal should be to use the

education and ideas to form your own trade plans, rather than waiting to follow along with Kyle’s

(which will be impossible to match, given how fast the market moves).” [Dennis Decl. Ex. J.]

       Mr. Dennis also updates subscribers as to the outcome of his trades, letting them know both

when his trades are successful and when he was wrong. [Dennis Decl. ¶ 28.] Further, all of Mr.

Dennis’s emails to subscribers – including emails containing watch lists and trade alerts – contain

a disclaimer, which were subject to Raging Bull’s compliance policies, explaining that the

information Mr. Dennis provides is “solely for informational purposes,” is “not intended to be used

as a personalized investment recommendation” and that subscribers “bear responsibility for his/her

own investment research and decisions.” [Id. ¶ 25.]

       As a non-executive employee with no ownership stake in Raging Bull, Mr. Dennis’s role

is limited. While he writes almost all of the content that goes to paid subscribers to the Biotech

Breakouts product himself, he does not have any control over or input into content that any other

Raging Bull gurus, including but not limited to Jason Bond and Jeffrey Bishop, provide to paid

subscribers. [Id. ¶¶ 30, 31.] Further, Mr. Dennis does not write or create any free content,

including free articles on the Raging Bull website and free Raging Bull emails, even if they purport

to be “signed” by Mr. Dennis, contain his picture, or come from kyle@biotechbreakouts.com. [Id.




                                                55
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 61 of 100



¶ 32.] And Mr. Dennis does not create the advertising or marketing materials for any of Raging

Bull’s products, including those under the Biotech Breakouts brand. [Id. ¶¶ 34–36.] Sometimes,

as part of his job duties, Raging Bull has Mr. Dennis appear in video sales letters (“VSLs”) to

promote a Biotech Breakouts product, but those VSLs are scripted by Raging Bull’s marketing

department and Mr. Dennis understood them to be approved by Raging Bull’s compliance

department post-production; Mr. Dennis is effectively an actor reading lines. [Id. ¶ 39.] Finally,

Mr. Dennis has no role in handling subscribers’ requests to cancel subscriptions to Raging Bull’s

products, requests for refunds or credit card chargebacks, billing policies, or automatic

subscription renewal policies.      [Id. ¶¶ 43–45.]      Mr. Dennis is not involved in corporate

policymaking at all. [Id. ¶ 11.]

         Winston Corp. and Winston Research Inc. are both S corporations of which Mr. Dennis is

the only shareholder and employee. [Id. ¶¶ 46–47.] Winston Corp. contracted with Raging Bull

to provide it with services prior to Mr. Dennis becoming an employee of Raging Bull, but never

had any other operations.    [Id. ¶¶ 5, 46.] Winston Corp. was dissolved in 2017, and Mr. Dennis

became an independent contractor with Raging Bull through Winston Research Inc. [Id. ¶ 6.]

Both Winston Entities are assetless and have no operations. [Id. ¶¶ 46–47.]

                                            ARGUMENT
    I.      The FTC Cannot Demonstrate that Mr. Dennis is Individually Liable for the
            Alleged Deceptive Practices Under the FTC Act.
         Mr. Dennis and the Winston Entities join in the Raging Bull Defendants’ arguments to the

extent applicable to them. But even assuming for the sake of argument that the Court believes that

Raging Bull’s practices were deceptive, the FTC will be unable to meet its burden of proving that

Mr. Dennis – an employee with limited job duties that do not encompass the alleged conduct at

issue – is personally liable for those practices.



                                                    56
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 62 of 100



          An individual may be found liable under Section 5 of the FTC Act only if he:

“(1) participated directly in the deceptive practices or had authority to control those practices, and

(2) had or should have had knowledge of the deceptive practices.” F.T.C. v. Ross, 743 F.3d 886,

892 (4th Cir. 2014) (emphasis added). 22 Mr. Dennis did not directly participate in any deceptive

practice – he is not involved in the Raging Bull advertising at the center of the FTC’s Complaint

and the paid Raging Bull content that Mr. Dennis authored is not deceptive. Nor does Mr. Dennis

have the authority to control any of the allegedly deceptive practices because, as a non-executive

employee of Raging Bull, he has no ultimate authority over how Raging Bull markets its products,

Raging Bull’s auto-renewal policies, or Raging Bull’s cancellation policies. Presumably for this

reason, the FTC did not sue any other Raging Bull employees, including the other “gurus” who

likewise authored content to Raging Bull subscribers and had the same exact role and

responsibilities as Mr. Dennis. 23

          Thus, the FTC will be unable to prove that Mr. Dennis participated directly in any deceptive

practices, had the authority to control any deceptive practices, or even knew about any deceptive

practices.

     A.      Mr. Dennis Did Not Participate In Any Deceptive Practice or Have the
             Authority to Control Any Deceptive Practice.
          Mr. Dennis did not participate directly (or indirectly) in the deceptive practices alleged in

the FTC’s Complaint, and the FTC has not pointed to any evidence demonstrating otherwise.

Instead, the FTC argues, without the benefit of evidence or explanation, that Mr. Dennis was


22
        The FTC misleadingly suggests that knowledge of a corporate entity’s deceptive conduct
can give rise to individual liability. [FTC Br. at 48.] That is incorrect – the FTC must show both
(1) participation in or authority to control the deceptive practices and (2) knowledge of the
deceptive practices. See Ross, 743 F.3d at 892.
23
        It is a mystery why the FTC chose to sue only Mr. Dennis amongst all of Raging Bull’s
employees, except perhaps that as an unquestionably successful trader, the FTC sees Mr. Dennis
as a “deep pocket.”


                                                   57
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 63 of 100



“intimately involved in Raging Bull’s advertising and lead the majority of the company’s trading

programs.”    [FTC Br. at 48–49.]      This argument fails for two reasons: (1) the evidence

demonstrates the contrary, namely, that Mr. Dennis is not intimately involved in Raging Bull’s

advertising and is, in fact, not involved in Raging Bull’s advertising at all and (2) nothing about

Mr. Dennis’s actual conduct – which includes authoring educational material for paid Raging Bull

subscribers – is deceptive.

   1. Mr. Dennis Does Not Directly Participate In or Have the Authority to Control Raging
      Bull’s Allegedly Deceptive Advertising.
       Mr. Dennis has one job at Raging Bull: to create content for paid subscribers using products

under the Biotech Breakouts brand (and only products under that brand). [Dennis Decl. ¶ 8.] The

FTC incorrectly contends that Mr. Dennis was “intimately involved in Raging Bull’s advertising,”

relying on evidence that is easily rebutted and that cannot support its burden of proving individual

liability. That evidence falls into three categories: (1) Raging Bull marketing emails that were not

distributed or written by Mr. Dennis; (2) Raging Bull product sales pages that were not written or

designed by Mr. Dennis; and (3) Raging Bull VSLs that are scripted by Raging Bull’s marketing

department and approved by Raging Bull’s compliance department. [See FTC Br. at 35 (“Dennis

markets his products through promotional videos, email marketing and product webpages replete

with deceptive earnings claims.”).]

                       a.     Mr. Dennis is Not Liable for Raging Bull’s Marketing Emails.
       First, in contending that Mr. Dennis was “intimately involved” in advertising, the FTC

incorrectly attributes all marketing emails for products under the Biotech Breakouts brand directly

to Mr. Dennis, as if he himself personally wrote or approved them. [See e.g., PX14 ¶ 52 (“On

April 29, 2019, I received a solicitation email from Kyle Dennis.”); PX28 ¶ 4 (“On December 8,

2020 at 6:18pm ET, I received an email from Kyle Dennis at Kyle@biotechbreakouts.com. The



                                                58
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 64 of 100



email included a hyperlink to a sales page for Dollar Ace.”).] But the FTC points to no evidence

supporting its conclusion that Mr. Dennis was “intimately involved” in writing, distributing, or

approving any marketing emails. Instead, without any evidence, the FTC makes the leap that

because some marketing emails and sales pages depict Mr. Dennis’s name or picture or one of the

Biotech Breakouts products, the statements in those materials must be attributable to Mr. Dennis.

       The reason that the FTC cannot cite any such evidence is that Mr. Dennis, in fact, does not

write marketing materials for any products advertised to consumers, including the Biotech

Breakouts products. [Dennis Decl. ¶ 34.] Mr. Dennis does not write any emails advertising Raging

Bull products under that brand, including those that are sent from kyle@biotechbreakouts.com,

those that purport to be “signed” by Mr. Dennis, or those that contain Mr. Dennis’s picture. [Id.

¶¶ 35–36.] Those advertising emails are written and distributed by Raging Bull’s marketing

department, and Mr. Dennis does not even see them before they are distributed. [Id.] Simply put,

Mr. Dennis’s job is limited to providing paid content to his subscribers. Although the Biotech

Breakouts products have Mr. Dennis’s face and name on them, Mr. Dennis is just an employee;

they are ultimately Raging Bull’s products, and Raging Bull has ultimate authority over how those

products are marketed and presented to consumers. And, in any event, the marketing emails are

not false or deceptive in any way. [See supra Part II of Raging Bull Defendants’ Response.]

                      b.      Mr. Dennis is Not Liable for Raging Bull’s Product Webpages.
       Second, and similarly, the FTC contends that Mr. Dennis is responsible for all of the sales

pages on the Raging Bull website that relate to Biotech Breakouts products. [See, e.g., FTC Br. at

20 (“For Dennis’ Sniper Report program, he states on the order page . . . .” (citing PX 27, ¶ 23,

Att. SS, p. 2180) (emphasis added)).] But Mr. Dennis does not write the statements on various

sales pages on Raging Bull’s website and does not design the sales pages, including the location

and appearance of the disclaimers on them. [Id. ¶ 41.] Nor does he choose which customer


                                               59
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 65 of 100



testimonials appear on sales pages, or have any role verifying testimonials. [Id. ¶ 40.] Again, his

role as an employee at Raging Bull encompasses trading and providing paid content to subscribers

about that trading, not advertising products.

       And even if Mr. Dennis could be said to have “participated” in making statements on

webpages that he did not write or design, the webpages are pointed examples of inactionable

statements that the FTC will ultimately be unable to demonstrate are false or misleading. For

example, the FTC points to the following statements on Raging Bull product webpages, and

attempts to shoehorn them into a broad category of deceptive earnings statements and statements

about who can successfully use the products:

      The Sniper Report product page on biotechbreakouts.com stating that Sniper Report is
       “strategically developed to only deliver high probable [sic] trades with the power to make
       100%, 200%, 300% return [sic] on each trade.” [FTC Br. at 11 (citing PX 27, Att. FFFFF,
       p.3045).]

      The order page for Sniper Report on ragingbull.com stating that: “Kyle’s No Work
       Promise: Say ‘SO LONG!’ to the days of tedious trading, slaving over stock charts or
       spending thousands on a degree in finance . . . Kyle does ALL the work and research. All
       you have to do is read his alerts and reap the benefits.” [FTC Br. at 20 (citing PX 27, Att.
       SS, p.2180).]

       As to these statements, the “express or implied message conveyed” is not false, as the FTC

must prove in order to demonstrate that the representations were likely to mislead consumers. [See

FTC Br. at 39 (citing FTC v. Pantron I Corp., 33 F.3d 1088, 1096 (9th Cir. 1994)).] In the first

statement, the very words used make clear that there is only a potential to make certain trades

using his program and that those trades only have “the power to” result in high returns. That

statement conveys no express claims, guarantees, or promises, and the FTC in fact points to no

evidence that the statement about what Sniper Report was “strategically developed” to do is false.

[See supra Parts II.D & II.E. of Raging Bull Defendants’ Response.] Such statements about

potential returns are also illustrative examples of puffery. See, e.g., In re Sanctuary Belize Litig.,



                                                 60
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 66 of 100



No. CV PJM 18-3309, 2020 WL 5095531, at *29 (D. Md. Aug. 28, 2020) (property developer’s

representations to prospective lot purchasers that lot values would greatly appreciate was puffery

and did not violate FTC Act); Carlucci v. Han, 886 F. Supp. 2d 497, 524 (E.D. Va. 2012) (alleged

misrepresentations regarding potential investment return “that Envion would provide Carlucci

with the best return he had ever received, possibly up to 50 times his investment” “are the

quintessential examples of non-actionable puffery”).

       The second statement is taken out of context. As explained on the sales page the FTC cites

and in other materials, Sniper Report is a “set it and forget it strategy” that provides Mr. Dennis’s

monthly trade ideas for long-term trades that he may buy and hold for many months. [PX27, Att.

SS, 2177 (“Each month you will receive Kyle’s personal selection of his favorite “set it and forget

it” stock ideas.”); Dennis Decl. ¶ 22 & Ex. I (“Remember, the outlook on these are generally 9+

months forward looking, so my view here is more of a longer term trade rather than a short term

swing trade.”).] Thus, when the Sniper Report sales page says things like “[so long] to the days

of tedious trading,” such representations are comparing long-term trading to short-term trading,

which by nature require more time and attention to the market on a day-to-day basis than long-term

“set it and forget it” trades. Further, the FTC’s brief omits other statements on the sales page

clarifying that subscribers will need to educate themselves in order to benefit from Sniper Report.

For example, the sales page explains that a subscription to Sniper Report comes with “100+ total

lessons with 50+ hours of material on investing . . . . Start from square 1 and move through the

50+ hours of lessons at your own pace, or lock-in on lessons where you know you need the most

improvement.” [PX27, Att. SS, p. 2179.] Thus, not only is Mr. Dennis not liable for what Raging

Bull says about products on its websites, but the statements as to the Biotech Breakouts products

are not false or misleading in any way.




                                                 61
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 67 of 100



                       c.      Mr. Dennis is Not Liable for Raging Bull’s VSLs.
       Third, the FTC attempts to argue that statements in VSLs that market Raging Bull products

are attributable to Mr. Dennis. [FTC Br. at 11–12, 20, 23 (citing PX 27 Atts. DD & EE).] But

VSLs read by Mr. Dennis are scripted by Raging Bull’s marketing department, and Mr. Dennis

does not write those scripts, aside from providing Raging Bull with real life trade examples to

include. [Dennis Decl. ¶ 39.] Further, Mr. Dennis’s understanding is that the VSLs are approved

by Raging Bull’s compliance department post-production. [Id.] Thus the VSLs are not Mr.

Dennis’s, but rather Raging Bull’s – Mr. Dennis, as a Raging Bull employee who works pursuant

to an administrative structure put in place by his corporate employer, does not choose how to

market Raging Bull’s products and is not at all involved in corporate policymaking about such

marketing. He is merely reading lines.

       Even if Mr. Dennis could somehow be held personally liable for VSLs scripted by Raging

Bull’s marketing department and approved by Raging Bull’s compliance department, the VSLs

that the FTC attempt to attribute to Mr. Dennis are not deceptive. The FTC selectively points to

statements in VSLs about Raging Bull programs under the Biotech Breakouts brand being

“perfect” and “easy to follow” [FTC Br. at 20 (citing PX 27 Att. DD, pp. 1992, 1994-1995)], but

conveniently omits the portions of the VSLs in which Mr. Dennis reads portions of the scripts

explaining that he lost money when he first started trading because trading is difficult. [See, e.g.,

PX27 Att. DD, p. 1991 (Dollar Ace VSL explaining that Mr. Dennis “sucked” when he first started

trading and “lost half of [his] account” because he “didn’t understand how the market really

worked”); PX27 Att. EE, pp. 1997–98 (Fast 5 Trades VSL, stating “Now trading wasn’t a walk in

the park at the beginning. I actually lost 7,000 dollars and almost took myself out of the game, but

I didn’t quit.”); see also supra Parts II.D & II.E. of Raging Bull Defendants’ Response.] Not only

does the FTC omit important context from the VSLs that negate their allegations that they are


                                                 62
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 68 of 100



deceptive, but even the statements it does point to about the programs being “easy to use” and

“perfect” are additional examples of inactionable puffery. See, e.g., Kiddie Acad. Domestic

Franchising, LLC v. Wonder World Learning, LLC, No. CV ELH-17-3420, 2020 WL 4338891, at

*21 (D. Md. July 27, 2020) (representations that “owner operators of its franchises did not need

any training or experience as [franchisor] provided all training” and that franchisor had a “platform

which would guide [franchisee] to success” were mere puffery); Baney Corp. v. Agilysys NV, LLC,

773 F. Supp. 2d 593, 609 (D. Md. 2011) (statement that a program would be “easy to use and

perfect for a multi-property environment” was “mere puffery,” “is too much like an opinion to

constitute a misstatement of fact, and it is too vague to justify reliance”).

       The FTC also highlights statements in the VSLs about Mr. Dennis’s own trading success,

but points to no evidence demonstrating or even suggesting that those statements are false or

deceptive in any way. [FTC Br. at 8, 12 (citing PX27 Att. EE, pp. 1997–98).] In fact, the FTC

does not challenge Mr. Dennis’s success as a trader at all. Even the FTC’s expert, Russell Wermer,

whose report includes a deeply flawed analysis of the trading performance of Raging Bull’s owners

– Jeff Bishop and Jason Bond – does not even bother to address Mr. Dennis’s own trading

performance. [PX26 ¶¶ 86–88, pp. 1777–79.] This is likely because Mr. Dennis has been

unquestionably successful, using the skills he learned when he was a student of Jason Bond’s to

become a profitable trader. [Dennis Decl. ¶ 3.] Mr. Dennis earned over $1 million in short-term

capital gains from trading in 2019, and over $5 million in short-term capital gains from trading in

2020. [Id. ¶ 4; see also Bond Decl. ¶ 22 (detailing Mr. Dennis’s verified success as a trader and

student of Mr. Bond).]

       Finally, the FTC points to a webinar promoting Trade With Kyle, a Raging Bull product

under the Biotech Breakouts brand, for which the Raging Bull marketing department provided Mr.




                                                  63
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 69 of 100



Dennis with a PowerPoint slide deck to present (which he understood that the compliance

department approved). [Dennis Decl. ¶ 39; PX27 Att. LL, p.2088.] This is the only marketing

video including Mr. Dennis that the FTC cites that was not scripted and it contains a clear

disclaimer about trading’s inherent risks. [PX27 Att. LL, p.2089 (“[T]his is really super super-

duper important. Disclaimer here, right. Trading is risky. . . . [Y]ou’re the one taking responsibility

for your wins and your losses. I always like to hear about both because I have wins and losses as

well and I take responsibility for my decisions, as you should take that, those responsibilities as

well.”).] Accordingly, even if the FTC can demonstrate that Mr. Dennis participated in Raging

Bull’s advertising practices by appearing in promotional videos, the FTC will be unlikely to

demonstrate that the few videos in which Mr. Dennis appeared are deceptive in any way.

       Without evidence demonstrating that Mr. Dennis himself personally engaged in any

deceptive conduct, the FTC cannot hold him personally liable for Raging Bull’s conduct even if

the Court determines that some of that conduct was deceptive. Mr. Dennis’s role stands in stark

contrast to other cases in which courts have found individuals liable for false or misleading

advertisements. For example, in a case in this district, the court held that an individual directly

participated in a deceptive marketing scheme where she “controlled the contents and appearance

of the ads,” “reprimanded and disciplined departments when the work did not coincide with her

standards,” “supervised the ad developers, [and] made changes and gave orders concerning the

ads.” F.T.C. v. Ross, 897 F. Supp. 2d 369, 384 (D. Md. 2012), aff’d, 743 F.3d 886 (4th Cir. 2014).

In stark contrast to Ross, Mr. Dennis is a mere employee whose job is to provide paid content to

Raging Bull subscribers that the FTC does not allege was deceptive. Mr. Dennis’s conduct bears

no relation to conduct in other cases where individual employee liability has been established.




                                                  64
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 70 of 100



                      d.      Mr. Dennis Does Not Have Authority to Control Raging Bull’s
                              Advertising.

       Similarly, Mr. Dennis does not have authority to control the allegedly deceptive advertising

practices at issue. As the FTC explains, “[a]uthority to control the company can be evidenced by

active involvement in business affairs and the making of corporate policy, including assuming the

duties of a corporate officer.” [FTC Br. at 48 (quoting FTC v. Innovative Mktg., 654 F. Supp.2d

378, 385–86 (D. Md. 2009)).] Mr. Dennis is a non-executive employee who has no managerial

responsibilities over anyone in Raging Bull’s marketing department, is not an officer, and who has

had no role in making corporate policy. [Dennis Decl. ¶¶ 9, 11.] Mr. Dennis does not even see

marketing emails that promote Biotech Breakouts products before they are distributed to

consumers. [Id. ¶¶ 34–36.] The FTC has not pointed to a single case in which a non-executive,

non-equity employee of a corporate defendant whose job duties do not encompass advertising, and

who has no control over the employees whose job duties do encompass advertising or the policies

that guide those employees, was held liable for deceptive advertising. [FTC Br. at 48–49.]

       2.      Raging Bull’s Biotech Breakouts Brand’s Paid Content is Not Deceptive in Any
               Way.
       With respect to Mr. Dennis’s actual job at Raging Bull – providing content to paid

subscribers under the Biotech Breakouts brand – the FTC has pointed to no false or misleading

earnings claims or statements about the amount of experience, effort, and money required to trade

successfully that Mr. Dennis made in performing those duties. In fact, Raging Bull’s products

under the Biotech Breakouts brand are extremely transparent.

       First, all of the products are meant to teach subscribers trading strategies by using Mr.

Dennis’s own trades as real life examples of how to apply those strategies. [Dennis Decl. ¶ 18.]

Second, Mr. Dennis updates subscribers on the results of his trades, even when he incurs losses.

[Id. ¶ 28 & Ex. N.] Third, Mr. Dennis reminds subscribers that trading is inherently risky and that


                                                65
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 71 of 100



no one can guarantee where the price of a certain security will go. [See, e.g., PX25, ¶ 130 (“Do I

know where it’s gonna base out? Absolutely not … Anybody that tells you they do know exactly

where it’s going to go is lying to you.”); Dennis Decl. ¶ 28 & Ex. N at 10 (“Of course, there will

always be unexpected gaps down. . . .”).]

       Fourth, Mr. Dennis’s statements to his subscribers include disclaimers, many of which

were approved by Raging Bull’s counsel, making clear that he is not giving investment advice.

[See, e.g., PX13 Att. I, p.868 (trade alert with disclaimer); ECF No. 28-2 at 136 (subscriber review

stating “[w]ithout fail, they give the disclaimer that they cannot give advice to people who ask for

it. I wish I had a dollar for every time I’ve heard Kyle [Dennis] say that in Mobile Closer”); PX27

Att. VVV, p.2377–78 (“It’s also important to note that I am NOT a financial advisor or broker,

and I do NOT make stock recommendations.” (emphasis in original)).] Fifth, Mr. Dennis often

reminds subscribers that they should use his services to educate themselves on his trading

strategies, and that successful trading takes time and effort. [See, e.g., Dennis Decl. Ex. F at 1

(encouraging subscribers to watch an educational video “so you understand my thought process

and learn”).].   Mr. Dennis is explicit with subscribers that they are not supposed to try to mirror

his trades. [Dennis Decl. ¶ 23 & Exs. J at 1, K at 1.] Rather, he explains to subscribers that the

goal of the Biotech Breakouts products is to educate them, using his own trades only as examples

of how to apply the trading strategies that they are meant to teach. [Id. ¶¶ 16, 23; PX27 Att. VVV,

pp.2377–78.]

       The FTC largely bases its argument, however, on a handful of complaints that subscribers

are unable to successfully mirror Mr. Dennis’s trades when they receive trade alerts.24 [See, e.g.,



24
        Trade alerts are hardly novel. Countless paid subscription services on the market offer
trading education and ideas through trade alerts and other similar real-time trading features. For
example, TheStreet offers “notifications on every trade Jim Cramer [host of Mad Money on


                                                 66
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 72 of 100



FTC Br. at 16–17.] Even if true, this cannot possibly make Mr. Dennis’s conduct deceptive

because he repeatedly and explicitly tells his subscribers that they should not use trade alerts to

copy his trades. This is not a point buried in the fine print: Mr. Dennis says it in plain – sometimes

boldfaced – language when a subscriber first begins receiving Biotech Breakout content, (PX27

Att. VVV, p.2377–78 (Fast 5 Trades Welcome email stating: “The goal of this service is to

EDUCATE you on my personal trading tactics by showing you which stocks I’m stalking

and why, so you can hopefully apply those principles in your own trading.” (capitalization,

boldface, and italics in original)); see also Dennis Decl. Ex. E (Dollar Ace Welcome email

containing substantially similar language)), and reiterates the point over and over again, including

in products’ Frequently Asked Questions, (see, e.g., Dennis Decl. ¶ 23 & Ex. J (“The goal should

be to use the education and ideas to form your own trade plans, rather than waiting to follow along

with Kyle’s (which will be impossible to match, given how fast the market moves).”); PX25 ¶ 119

(“Cause the goal here is, like I’ve been saying from the get go, is not to sit here and mirror anyone’s

trades.”); Dennis Decl. Ex. K (example of Mobile Closer trade alert stating “Remember, be

responsible for where YOU want to buy and sell. I’ll be holding overnight, but you can always sell

whenever you want - even before the day’s close if you see a gain you like.”)).

       The FTC attempts to argue that Mr. Dennis’s post-purchase statements to his subscribers

about not copying his trades demonstrate that the pre-purchase advertising of the trade alerts is



CNBC] and his team make.” See https://subscription.thestreet.com/action-alerts-plus/. Sky View
Trading offers alerts in which subscribers are “immediately notified” when its traders place trades.
See https://skyviewtrading.com/alerts/. Shaeffer’s Investment Research offers a variety of
“Advanced Trading Alerts” which are “real-time alerts delivered during market hours for investors
looking to take their option trading to the next level and to optimize their trading decisions.” See
https://store.schaeffersresearch.com/product-details/advanced-trading-services. These are only a
few examples of the many trade alert services available to consumers for a fee. See Money
Crashers, 7 Best Stock Picking Services of 2020 (Nov. 1, 2020), available at
https://www.moneycrashers.com/best-stock-picking-services/.


                                                  67
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 73 of 100



deceptive, and that he must be held liable for such alleged deception. [FTC Br. at 16–17.] This

argument fails as to Mr. Dennis for two reasons. First, as explained above, Mr. Dennis does not

market his trade alerts, and thus cannot possibly be held responsible for how they are marketed.

Second, Mr. Dennis’s trade alerts are not in fact marketed in a way to suggest that they “are

designed so consumers can copy the trades and make money like the instructor claims he makes”

as the FTC contends. [FTC Br. at 14.] The FTC does not point to a single advertisement that

states that the purpose of Mr. Dennis’s trade alerts is for consumers to make the very trades that

he makes when he makes them. Rather, the FTC cites a VSL in which Raging Bull’s script (not

Mr. Dennis) states that “alerts [will be] delivered right to your phone and right to your email” and

that the alerts will tell them exactly what Mr. Dennis is buying. [FTC Br. at 16 (citing PX 27 ¶ 24,

Att. DD at 1995).]. That statement is entirely consistent with the service that the trade alerts

actually provide – a message telling consumers what Mr. Dennis is buying – and nothing about

that statement says that consumers can or should copy Mr. Dennis’s exact trades. In fact, many

consumers apparently understood the purpose of the trade alerts before purchasing Raging Bull

products under the Biotech Breakouts brand. [See, e.g., ECF No. 28-2 at 143 (“I knew that what

I was paying for was not trade alerts or some kind of service where you blindly follow a trade and

expect to make money.”); id. at 159 (“Now something to understand here is that these trades are

just what the Gurus are taking and never an advice for us to take.”).]25



25
       The FTC also contends that the trade alerts do not provide information on the appropriate
buy or sell price for the corresponding security based on its expert’s report. [FTC Br. at 18.] This
is wrong. The FTC’s expert, Russell Wermers, provided a single example of a trade alert that Mr.
Dennis sent out and opined that the alert was not clear about when subscribers should buy or sell.
[PX26 ¶ 81 & Fig. 4.] First of all, the trade alert clearly explains what Mr. Dennis did with a stock,
and not what subscribers should do. [Id. Fig. 4 (“I added 2,500 more share of EARS at .73 . . . .).]
Second, Wermers takes the trade alert completely out of context and ignores the other information
that Mr. Dennis provides subscribers. Earlier the same day, Mr. Dennis provided subscribers with
a watch list containing a buy zone, profit zone, and sell zone for the very same security mentioned


                                                 68
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 74 of 100



        It simply cannot be deceptive that subscribers are unable to match Mr. Dennis’s trades

when he literally tells them that his trades are “impossible to match.” [Dennis Decl. Ex. J.] The

fact that some subscribers were allegedly unhappy with Mr. Dennis’s products, did not find them

useful, or ignored Mr. Dennis’s clear directives not to mirror his trades cannot give rise to personal

liability, and certainly does not justify holding Mr. Dennis jointly and severally liable for $137

million of Raging Bull’s total revenues over three years.

   B.      Mr. Dennis Did Not Have Knowledge of Any Deceptive Practice.
        Even if the FTC could demonstrate that Mr. Dennis participated in or had the authority to

control the practices that the FTC complains about, the FTC would also need to demonstrate that

Mr. Dennis knew or should have known that the conduct was deceptive. See Ross, 743 F.3d at

892. The evidence is overwhelming that Mr. Dennis had no such knowledge.

        The FTC’s knowledge argument is based on its allegation that Mr. Dennis received

consumer complaints about Raging Bull’s products and policies. [FTC Br. at 49.] Specifically,

the FTC points to three (and only three) consumer complaints of which it alleges Mr. Dennis was

aware: one that a subscriber sent about not being able to mirror trade alerts via Facebook

Messenger (PX7 ¶ 24 & Att. O), one that a subscriber sent about an auto-renewal charge to

kyle@biotechbreakouts.com (PX21 ¶ 18), and another that a subscriber sent about an auto-renewal

charge to Mr. Dennis in a chatroom (PX19 ¶ 39).

        The email and Facebook complaints do not evidence Mr. Dennis’s knowledge for the

simple reason that he never saw them. Messages to kyle@biotechbreakouts.com and to Mr.




in the trade alert that Wermers says does not tell subscribers when they should buy or sell. [Dennis
Decl. ¶ 24 and Ex. L.] Thus, his contention that Mr. Dennis’s trade alerts do not provide
subscribers with enough information is tainted by his failure to consider all of the information that
Mr. Dennis provides subscribers, rather than looking at the trade alerts in isolation.


                                                 69
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 75 of 100



Dennis via Facebook Messenger go directly to Raging Bull’s customer service team, not to Mr.

Dennis. [Dennis Decl. ¶¶ 37–38.]

        The only complaint Mr. Dennis may have actually received was the one from a chatroom,

in which a single subscriber complains about his subscription being automatically renewed. [PX19

¶ 39.] This evidence is highly suspect and has no probative value. To begin with, unlike the

voluminous other correspondence attached to that consumer’s declaration, including e-mail

complaints to the other individual defendants, 26 the chatroom conversation is not attached and

relayed only in hearsay form in the body of the witness’s declaration. Thus, it is far from clear

that this subscriber ever actually communicated with Mr. Dennis, or complained to him. But even

taking the subscriber’s declaration at face value, Mr. Dennis’s response was that “he could not do

anything to help me,” and that “[the subscriber] needed to talk to Raging Bull’s management.”

[Id.]

        According to the FTC’s own witness, then, Mr. Dennis was not responsible for Raging

Bull’s corporate policies and appropriately directed this subscriber to management. Yet the FTC

contends that it is likely to prove that Mr. Dennis is jointly and severally liable for all of the

deceptive conduct alleged in the Complaint, including deceptive advertising and insufficient

cancellation mechanisms, and for the entirety of Raging Bull’s $137 million in revenues over a

three-year period. The FTC’s reliance on a single complaint that may or may not have ever been

made, and may or may not have actually been read by Mr. Dennis, and which (if he saw it at all)

Mr. Dennis appropriately referred to management is telling of its lack of evidence against him,


26
        One of the attachments to the subscriber’s declaration is a letter from “counsel for
RagingBull.com, Jason Bond, and Jeff Bishop” demanding that the subscriber “cease and desist
your defamatory conduct.” [PX19 Att. Q]. The letter does not purport to be on Mr. Dennis’s
behalf, further evidencing that he is simply not responsible for or involved in Raging Bull’s
corporate policy.


                                               70
           Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 76 of 100



especially in light of Mr. Dennis’s total lack of control over Raging Bull’s billing policies. The

FTC will not be able to prove that Mr. Dennis knew or should have known that he was somehow

engaging in deceptive conduct, let alone that he knew about all of the deceptive practices for which

the FTC seeks to hold him jointly and severally liable. 27

     II.      The FTC Cannot Demonstrate that The Winston Entities Participated in a
              Common Enterprise.
           There is no evidence on which to hold the Winston Entities liable, either. As an initial

matter, the FTC’s Complaint should be dismissed against the Winston Entities because it contains

literally no allegations about them other than their corporate existence (Compl. ¶¶ 14, 18, 19) and

the entirely conclusory allegation that all of the Corporate Defendants have “operated as a common

enterprise,” (id. ¶ 20). But even looking past that, the FTC’s evidence does not remotely suffice

to hold the Winston Entities liable.

           “To determine whether a group of [corporate] defendants operated as a common enterprise,

courts look to a variety of factors, including: common control, the sharing of office space and

officers, whether business is transacted through a maze of interrelated companies, the

commingling of corporate funds and failure to maintain separation of companies, unified

advertising, and evidence which reveals that no real distinction existed between the Corporate



27
        There is also a mismatch in the FTC’s evidence, even crediting the FTC’s arguments. The
consumer complaint the FTC relies on has to do with the purported inability of a subscriber to
cancel his auto-renewal. But the FTC does not claim that Mr. Dennis participated directly in
Raging Bull’s auto-renewal, cancellation, or refund policies, nor does it claim he had the ability to
control them. He therefore cannot be personally liable, because personal liability requires direct
participation or control over specific conduct and knowledge that that conduct is deceptive. It is
not sufficient to show that a defendant did one thing, and knew that another thing was deceptive,
especially when that defendant is an employee with limited job duties and is not actively involved
in the company’s business affairs. Cf. Ross, 743 F.3d at 892 (knowledge “may be established by
showing that the individual had actual knowledge of the deceptive conduct, was recklessly
indifferent to its deceptiveness, or had an awareness of a high probability of deceptiveness and
intentionally avoided learning of the truth” (emphasis added)).


                                                  71
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 77 of 100



Defendants.” In re Sanctuary Belize Litig., 409 F. Supp. 3d 380, 397 (D. Md. 2019) (internal

quotation marks omitted). Here, the FTC offers zero evidence supporting any of the common

enterprise factors as to the Winston Entities. The Winston Entities and Raging Bull do not share

common control or officers – Mr. Dennis is the sole owner of Winston Research and was the sole

owner of Winston Corp. before it was dissolved, but is not an owner, officer, or executive of

Raging Bull. [Dennis Decl. ¶ 46–47; Compl. ¶¶ 18, 19; Dennis Decl. ¶ 10.] The Winston Entities

and Raging Bull do not share office space – Winston Corp. is dissolved with no office space, and

Winston Research’s principal place of business is in Kingsport, Tennessee, where Raging Bull

does not have any offices. [Compl. ¶¶ 11, 18, 19; Dennis Decl. ¶ 46–47.] Nor has the FTC shown

any commingling of corporate funds, only payments from Raging Bull to the Winston Entities for

contractually negotiated services. [Dennis Decl. ¶¶ 5–6; PX27 ¶ 92.] The Winston Entities never

had any other operations, and had no involvement whatsoever in the allegedly deceptive scheme

at issue. [Dennis Decl. ¶¶ 46–47.]

       The FTC’s only justification for trying to hold the Winston Entities jointly and severally

liable for $137 million of Raging Bull’s revenues is the allegation that they received approximately

$4 million each from Raging Bull pursuant to an arms-length contract. [FTC Br. at 32; PX24 ¶ 12

& Att. A at p.1662; PX27 ¶ 92.] That alleged fact is deficient as a matter of law to establish

common enterprise liability, especially when compared to other cases in this district in which the

court held that the FTC was likely to succeed in proving common enterprise liability. See, e.g., In

re Sanctuary Belize, 409 F. Supp. 3d at 414–15 (holding that FTC was likely demonstrate common

enterprise liability where all entity defendants “operated from the same address,” “share common

control, commingle funds, exchange extensive communications with one another, [and] share

employees,” and “[p]ayments made to one company have been deposited in the bank accounts of




                                                72
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 78 of 100



others”). The FTC has wholly failed to justify the extraordinary remedy of a preliminary injunction

and receivership as to the Winston Entities, as after months of investigating this case, the FTC has

nothing else to show for its theory that the Winston Entities should be held jointly and severally

liable for Raging Bull’s alleged deceptive practices.

   III.      The FTC Does Not Attempt To Demonstrate That Mr. Dennis or the Winston
             Entities Are Liable Under Its ROSCA Claims.
          Count III of the FTC’s Complaint asserts a claim under the Restore Online Shoppers’

Confidence Act (“ROSCA”), 15 U.S.C. §§ 8401 et seq., relating to Raging Bull’s alleged failure

to have a simple mechanism for consumers to stop recurring charges. Despite asserting that claim

against “Defendants,” the FTC does not appear to contend that Mr. Dennis or the Winston Entities

are liable under ROSCA. The FTC makes no argument that Mr. Dennis participated in or had the

authority to control Raging Bull’s cancellation polices, automatic subscription renewals, consumer

refunds, or any other allegedly illegal conduct under ROSCA. Nor could it – Mr. Dennis did not

participate in or have any control of billing, cancellation, refunds, chargebacks, or auto-renewal;

he is not an owner or officer of Raging Bull; he does not participate in making or approving

corporate policy; and he has no managerial responsibilities over Raging Bull’s customer service

employees. [Dennis Decl. ¶¶ 9, 43–46.] To the extent that by naming “Defendants” the Complaint

charges Mr. Dennis and the Winston Entities with an alleged ROSCA violation, it should be

dismissed. Certainly, the FTC has not shown, or even tried to show, a likelihood of success on the

merits.

   IV.       The Equities Weigh Strongly Against Enjoining Mr. Dennis or the Winston
             Entities.
          “In considering the second requirement for an injunction, whether the equities weigh in

favor of preliminary relief, the Court balances Defendants’ private interests against the interest of

the public.” FTC v. Agora Fin., LLC, 447 F. Supp. 3d 350, 359 (D. Md. 2020). “[I]njunctive relief


                                                 73
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 79 of 100



should be no more burdensome to the defendant[s] than necessary.” Califano v. Yamasaki, 442

U.S. 682, 702 (1979). The FTC seeks an overbroad injunction against Mr. Dennis and the Winston

Entities without showing how an injunction would promote the public interest or grappling with

the crippling effects of the injunction on Mr. Dennis. Instead, the FTC makes conclusory

arguments that the equities favor an injunction to preserve assets and to prevent further injury to

consumers. These reasons are neither supported by evidence nor sufficient to tip the equities in

favor of a far-reaching preliminary injunction.

        As explained above, Mr. Dennis is an employee of Raging Bull, not an owner and manager,

and is just one of many employees whose education and trading strategies Raging Bull sells.

[Dennis Decl. ¶ 9.] Notably, the FTC has not sued any other employee of Raging Bull, even

though there are numerous other gurus whose job responsibilities are exactly the same as Mr.

Dennis’s – to provide content to paid subscribers. Even if the FTC could prove that Mr. Dennis is

individually liable for deceiving consumers through the limited set of statements that he distributes

as part of his job duties, Mr. Dennis relied on Raging Bull’s compliance department’s approval of

the disclaimers in his messages and of the few promotional videos in which he was featured. Mr.

Dennis’s good faith reliance on compliance personnel, as an employee merely performing his job

duties, weighs heavily against the broad injunctive relief the FTC seeks here. See, e.g., SEC v.

Steadman, 967 F.2d 636, 648 (D.C. Cir. 1992) (“Good faith reliance on the advice of counsel is .

. . a factor in determining the propriety of injunctive relief.”).

        Despite Mr. Dennis’s limited non-executive, non-managerial, and non-ownership role as a

Raging Bull employee, and despite his reliance on counsel, the FTC seeks to hold Mr. Dennis

jointly and severally liable for the entire amount of monetary relief to which it says it is entitled

(three years of Raging Bull’s total revenues) and to freeze all of his personal assets accordingly.




                                                   74
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 80 of 100



This is despite the fact that the FTC itself alleges that Mr. Dennis, through the Winston Entities,

has received only a small percentage of the $137 million to which the FTC says it is entitled from

the same time period. [FTC Br. at 51 (citing PX 24 ¶¶ 12–14).] It would be inequitable, even if

the FTC could prevail on the merits, to hold Mr. Dennis – an employee – liable as if he were

synonymous with Raging Bull.

       Further, the proposed restriction on Mr. Dennis’s assets prevents him from performing

work that he does independently of his employment for Raging Bull: stock trading. In addition to

his work for Raging Bull, Mr. Dennis also works as an independent trader, which generates a major

source of his income. Much of Mr. Dennis’s personal assets are from work entirely outside of

Raging Bull. The scope of the relief sought by the FTC – a blanket personal asset freeze over

everything Mr. Dennis owns – is overbroad and would essentially preclude Mr. Dennis from

participating in activities that have nothing to do with Raging Bull even though he is only an

employee with no control over, or ownership of, the business.

       Against the distressing effects on Mr. Dennis, and his role as a mere employee-instructor

at Raging Bull, the FTC offers scant support for the claim that an injunction offers any contribution

to the public interest. The FTC argues that it seeks injunctive relief to prevent further injury to

consumers, but there is no evidence or reason to believe that Mr. Dennis will deplete assets the

Court may award as restitution or disgorgement. In fact, the evidence the FTC cites for the

proposition that “[t]here is also strong evidence of diversion and dissipation of funds by the

Defendants” does not relate to Mr. Dennis himself (or the Winston Entities) at all. [FTC Br. at 51

n.252 (citing PX24 ¶¶ 20–22, 31–32).] In the end, the FTC has failed to support any of its claims

that the equities weigh in favor of entering the preliminary injunction against Mr. Dennis and the

Winston Entities.




                                                 75
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 81 of 100



   V.      Even If the Court Concludes that An Injunction Is Appropriate, the FTC Will
           Be Unable to Hold Mr. Dennis Jointly And Severally Liable.
        The FTC argues that the Defendants’ revenue from the alleged scheme, minus chargebacks,

is $137 million, and that Defendants are jointly and severally liable for that amount. [PX24 ¶ 10;

FTC Br. at 36.] But, in accordance with the Supreme Court’s recent decision in Liu v. SEC, the

FTC will not be able to hold Mr. Dennis liable for that amount for three reasons, making a blanket

asset freeze wholly unnecessary and inequitable.

        First, in holding that “courts must deduct legitimate expenses before ordering

disgorgement,” Liu limits asset freezes to net profits, not revenues. Liu v. SEC, 140 S. Ct. 1936,

1950 (2020); see also id. at 1950–51 (“Courts may not enter disgorgement awards that exceed the

gains ‘made upon any business or investment, when both the receipts and payments are taken into

the account.’” (quoting Providence Rubber Co. v. Goodyear, 76 U.S. 788, 804 (1869)). “A rule

to the contrary that ‘make[s] no allowance for the cost and expense of conducting [a] business’

would be ‘inconsistent with the ordinary principles and practice of courts of chancery.’” Id.

(quoting Tilghman v. Proctor, 125 U.S. 136, 145 (1888)). Here, the FTC seeks to disgorge the

total revenues of the allegedly deceptive practices, that is, profits before the deduction of expenses.

Doing so would be improper, thus rendering its proposed asset freeze both overbroad and wholly

unsupported by any evidence of Raging Bull’s net profits for the time period in question.

        Second, and critically as to Mr. Dennis, Liu confirmed that joint-and-several liability is “at

odds with the common-law rule requiring individual liability for wrongful profits.” Id. at 1949.

The Supreme Court warned that the “practice could transform any equitable profits-focused

remedy into a penalty,” because it “runs against the rule to not impose joint liability in favor of

holding defendants ‘liable to account for such profits only as have accrued to themselves . . . and

not for those which have accrued to another.” Id. (quoting Belknap v. Schild, 161 U.S. 10, 25–26



                                                  76
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 82 of 100



(1896)). Accordingly, the FTC’s theory of liability allowing for an asset freeze of all of the

Defendants’ assets up to the total amount of gross revenue from the allegedly deceptive practices

falls apart because, under Liu, the asset freeze may only reach each defendant’s own net profits.

See id. at 1949–50. At least one other district court has found that this holding controls in FTC

Act cases. See, e.g., FTC v. Elec. Payment Sols. of Am. Inc., No. CV-17-02535-PHX-SMM, 2020

WL 6199414, at *4 (D. Ariz. Aug. 31, 2020) (“The Court further finds that disgorgement must be

limited to an individual defendant’s net profits to be an equitable form of relief pursuant to Liu.”).

         Although the FTC makes no attempt to differentiate Mr. Dennis’s net profits from Raging

Bull from his revenues, the FTC could not conceivably obtain more than his own revenues,

rendering a blanket asset freeze entirely overbroad and unlawful. At worst, any asset freeze against

Mr. Dennis must be limited to the net amount that the FTC can demonstrate that Mr. Dennis

received from Raging Bull – $13.6 million since 2016, according to the Temporary Receiver’s

recent submission. [See Jan 11, 2021 Sealed Response of Temporary Receiver to Raging Bull’s

Emergency Motions at 5.] Thus, as both an equitable and legal matter, Mr. Dennis cannot be held

liable for the entire $137 million in Raging Bull revenues.

       Third, not only is it clear that the FTC will be unable to hold Mr. Dennis and the Winston

Entities jointly and severally liable for $137 million, but the FTC is likely not entitled to monetary

relief at all. The plain language of Section 13(b) provides only for a temporary restraining order

or a preliminary injunction, not monetary remedies. Specifically, section 13(b) provides that,

where the FTC “has reason to believe” a person “is violating, or is about to violate” a law enforced

by the FTC, the FTC it may seek “a temporary restraining order or a preliminary injunction” if

“enjoining” such act “pending the issuance” and resolution “of a complaint by the Commission”




                                                 77
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 83 of 100



is in the public interest. 15 U.S.C. § 53(b). Thus, section 13(b) does not expressly authorize

monetary remedies.

       The Supreme Court has rejected implied remedies and limited statutes to the relief

Congress specifically authorized. See Meghrig v. KFC Western, Inc., 516 U.S. 487–88 (1996). In

a recent decision, the Seventh Circuit applied Meghrig to the FTC Act and Section 13(b),

recognizing that “the Supreme Court has clarified that courts must consider whether an implied

equitable remedy is compatible with a statute’s express remedial scheme. And it has specifically

instructed us not to assume that a statute with ‘elaborate enforcement provisions’ implicitly

authorizes other remedies.” FTC v. Credit Bureau Ctr., LLC, 937 F.3d 764, 767 (7th Cir. 2019)

(citing Meghrig, 516 U.S. at 487–88). The Seventh Circuit reasoned that “[m]ost notably, the

FTCA has two detailed remedial provisions that expressly authorize restitution if the Commission

follows certain procedures [and] [o]ur current reading of section 13(b) allows the Commission to

circumvent these elaborate enforcement provisions and seek restitution directly through an implied

remedy.” Id. The court therefore held “that section 13(b) does not authorize restitutionary relief.”

Id. at 786. And other courts have followed suit. See, e.g., FTC v. AbbVie Inc,, 976 F.3d 327, 379

(3d Cir. 2020); see also FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417 (9th Cir. 2018)

(O’Scannlain, J., concurring) (suggesting that FTC’s interpretation of section 13(b) is “no longer

tenable”).

       The Supreme Court’s rejection of implied statutory remedies was confirmed in Liu, which

limited the relief available to the SEC under a statute providing for “any equitable relief that may

be appropriate or necessary for the benefit of investors.” 140 S. Ct. at 1946. The Court held that

the statute’s text excludes punitive monetary sanctions and only authorizes disgorgement of “a

defendant’s net profits from wrongdoing.” Id. Liu also listed the various names for equitable




                                                78
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 84 of 100



monetary remedies, such as restitution, disgorgement, and accounting—none of which appear in

Section 13(b). Id. at 1937. Liu thus confirms that Section 13(b) authorizes neither monetary

remedies nor asset freezes.

         After Liu was decided, the Court granted certiorari on a Ninth Circuit case raising the issue

of whether Section 13(b) allows the FTC to recover monetary relief, AMG Capital Management,

LLC v. FTC, 141 S. Ct. 194 (2020). The Supreme Court’s reason for granting cert in AMG is clear:

the opinion in Liu, which construed the applicable statute narrowly, sets the stage for reading the

even narrower language of Section 13(b) – which authorizes only “injunctions,” not “any equitable

relief” as in Liu – by its plain terms. (Argument in AMG was heard earlier today, January 13,

2021.)

         The potential for collecting monetary relief from the Defendants is the FTC’s sole

justification for an asset freeze in this case. The high likelihood that the FTC’s power to collect

any such monetary relief will be undercut in AMG between now and the resolution of this case

only makes the blanket, crippling, personal asset freeze on Mr. Dennis all the more inequitable

and draconian. For this reason and all of the additional reasons articulated above, the Court should

not enter the FTC’s proposed preliminary injunction against Mr. Dennis and the Winston Entities.




                                                  79
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 85 of 100



                     MFA HOLDINGS CORPORATION’S RESPONSE
                                       INTRODUCTION
       Nothing warrants entering a preliminary injunction against MFA Holdings Corporation.

Foremost, nothing will be left to enjoin as to MFA by the time the Court hears the FTC’s motion

because MFA is not subject to any of the TRO’s asset freeze or receivership provisions, and

because its only remaining obligation under the TRO is to appear for a deposition on

January 21, 2021, which MFA has agreed to do. Likewise, MFA has complied with all of the

TRO’s other provisions by providing its sworn financial disclosures and responding to the FTC’s

expedited discovery requests. And, MFA does not engage in any consumer-facing marketing or

practices. Thus, the TRO’s conduct prohibitions never applied to it and do not apply to it now.

       The FTC is not entitled to a preliminary injunction in all events because it cannot show that

it is likely to succeed on the merits of its claims against MFA or satisfy any of the other

requirements needed for a preliminary injunction to issue. Despite filing thousands of pages of

exhibits to allege wrongdoing against Raging Bull and the other defendants, and despite

conducting a covert but thorough investigation that spanned many months and that the FTC

continues to this day, the FTC filed only a nine-page declaration to support its contention that

MFA should be liable for all the allegations of wrongdoing in its complaint and the $137 million

it seeks for alleged consumer injury. The FTC filed that declaration at ECF No. 58-1, hereinafter

the “Tyndall Declaration,” in its filing that proposed to remove MFA from the TRO’s asset freeze

and receivership provisions (ECF No. 58 (“Reply”)) after receiving MFA’s initial response to the

Order to Show Cause Why A Preliminary Injunction Should Not Issue.

       However, nothing in the Tyndall Declaration or any of the FTC’s voluminous filings

contain any evidence showing that MFA engaged in any conduct that mandates any preliminary

injunctive relief against MFA. Foremost, Allan Marshall, MFA’s sole shareholder, did not author


                                                80
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 86 of 100



or approve the “Angel Investing Insider” email cut-and-pasted into the Tyndall Declaration that

the FTC suggests he wrote and the email itself proves as much: Mr. Marshall’s name is misspelled

and a simple comparison between his real signature and the signature in the email shows that the

signature in the advertising email is not his. Indeed, Mr. Marshall had not heard about the “Angel

Investing Insider” promotion or seen any of the other advertising materials in the Tyndall

Declaration until after the FTC filed suit in December.

       Thus, despite investigating the claims for months and having received access to Raging

Bull’s computers and offices, the FTC failed to show that MFA created, reviewed, revised, or

approved the challenged advertising materials and practices; that Mr. Marshall – who never was

subject to the TRO – approved using his name, image, biography, or statements for use in the

challenged advertising; or that Mr. Marshall or MFA had any involvement in any of the activity

challenged by the FTC. As set forth herein, multiple courts have found that liability does not attach

under these circumstances, including where an individual’s image, video, and signature are used

in advertising that the individual never saw or approved. The Court should follow these authorities

and conclude that the FTC failed to and cannot show that MFA is or could be liable for the

advertising and related practices it challenges.

       Likewise, MFA demonstrated that it is not “a company opened and operated for the benefit

of Raging Bull” or part of any “common enterprise” with it because MFA holds an interest in

multiple unrelated companies. Similarly, the FTC’s bare assertion that MFA operates as a “shell

company and not as an investment [vehicle] engaged with other legitimate businesses” (Reply, at

3) is untrue, rebutted by the financial disclosures that MFA produced and the bank records that the

FTC presumably obtained, and insufficient to meet the FTC’s burden of showing that the

preliminary injunction it seeks should issue. And, the only remaining basis for the FTC’s claims




                                                   81
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 87 of 100



against MFA – routine profit distributions pursuant to an arms-length operating agreement – is

insufficient to find that MFA comprised part of a common enterprise. 28

          For any or all of these reasons, the Court should decline to enter any preliminary injunctive

relief as to MFA.

                                            ARGUMENT
     I.      The Injunctive Relief is Moot as to MFA and is Overbroad
          Preliminary injunctive relief “must bear a reasonable relation to the unlawful practices

found to exist.” FTC v. COORGA Nutraceuticals Corp., 201 F. Supp. 3d 1300, 1314 (D. Wyo.

2016) (citation omitted). Further, a preliminary injunction is not appropriate where “there is no

additional relief that the court can grant.” W. Watersheds Project v. Bernhardt, 468 F. Supp. 3d

29, 41 (D.D.C. 2020) (where “there is no additional relief that the court can grant, . . . there is no

need for injunctive relief”); NY State Rifle & Pistol Ass’n, Inc. v. City of New York, NY, 140 S. Ct.

1525, 1526 (2020) (after “the precise relief that petitioners requested in the prayer for relief in their

complaint” was provided, their claim for injunctive relief was moot); Hui Malama I Kohola v.

Nat'l Marine Fisheries Serv., 156 F. App’x 16, 17 (9th Cir. 2005); Davidson v. Bureau of Prisons,

No. 11-cv-309, 2012 WL 5421161, at *2 (E.D. Ky. Nov. 6, 2012).

          Here, no injunction is warranted because the FTC “already obtained all the relief that [it]

sought.” Bernhardt, 468 F. Supp. 3d at 41. First, the FTC requested, and the Court entered an

order, releasing MFA from the TRO’s asset freeze and receivership provisions. Second, the FTC

stated in its Reply that MFA needed to remain as a party to the TRO so that the FTC could obtain



28
        Pursuant to Fed. R. Civ. P. 10(c), MFA incorporates by reference the arguments made in
its Response to Order to Show Cause, Joinder, and Reply (ECF 43, 45, 64). See Doyle v. Hogan,
No. 19-cv-0190, 2019 WL 3500924, at *6 (D. Md. Aug. 1, 2019); NVR, Inc. v. Harry A. Poole,
Sr. Contractor, Inc., No. 14-cv-241, 2015 WL 1137739, at *2 n.5 (D. Md. Mar. 13, 2015); Levy v.
Wexford Health Sources, Inc., No. 14-cv-3678, 2016 WL 865364, at *6 (D. Md. Mar. 7, 2016).


                                                   82
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 88 of 100



financial disclosures and expedited discovery. (ECF No. 58 at 5.) MFA has since provided its

sworn financial disclosures, responded to the FTC’s expedited discovery requests and produced

documents, and agreed to appear for its Rule 30(b)(6) deposition on January 21, 2021. Third,

MFA has never engaged in any consumer-facing marketing or other practices. (Ex. 7 (“Second

Marshall Decl.”) ¶ 15.) Thus, there is nothing left for the Court to enjoin, and the motion is moot

as to MFA.

       Further, even as modified, the relief sought by the FTC remains overbroad because it would

impose restrictions that do not bear a “reasonable relation to the unlawful practices found to exist”

with respect to MFA. FTC v. COORGA Nutraceuticals Corp., 201 F. Supp. 3d 1300, 1314 (D.

Wyo. 2016) (citation omitted). The FTC does not allege or provide evidence showing that MFA

engaged in any of the challenged conduct although it attempts to do so with the Tyndall

Declaration. But, the Tyndall Declaration includes only advertising that MFA and did not see until

after the FTC filed suit; it does not contain any advertising that MFA or Mr. Marshall created,

approved, or transmitted. (Tyndall Decl. ¶¶ 3-7; Ex. 7, Second Marshall Decl. ¶¶ 7, 11, 12.)

Likewise, the FTC failed to refute that MFA is merely an investment holding company that does

not engage in any consumer-facing marketing or practices. (ECF No. 45-1, First Marshall Decl.

¶ 31.) The injunction the FTC seeks is therefore overbroad because it purports to enjoin MFA

from engaging in advertising and billing practices wholly unrelated to its business. FTC v. Agora,

447 F. Supp. 3d 350, 371 (D. Md. 2020) (limiting an injunction that purported to enjoin conduct

related to any “dietary supplement, food, drug, or other product” sold by defendants because

“[d]efendants are publishing companies, and their products, as far as the Court can tell from the

existing record, are limited to written publications.”).




                                                 83
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 89 of 100



         Because the FTC has already obtained all the relief it sought from MFA and because the

other requested relief does not and cannot apply to MFA, the FTC’s motion is moot as to MFA

and the injunction is overbroad in all events, thereby warranting denial of the FTC’s motion as to

MFA.

   II.      The FTC Failed to Demonstrate That It Is Likely to Prevail on the Merits
           A.      The FTC’s Reply Demonstrates that Mr. Marshall and MFA Were Not
                   Involved in Creating the Challenged Advertising Materials.
         The FTC failed to demonstrate that it is likely to succeed on the merits as to MFA because

it did not allege any facts showing that MFA engaged in the conduct challenged in the complaint

or any unlawful activity.

         First, the FTC in its Reply cites a handful of Raging Bull advertising containing

Mr. Marshall’s name and image. (Reply, at 4.) However, Mr. Marshall did not create, approve, or

disseminate any of that advertising. For example, the only email that the FTC asserts that Mr.

Marshall wrote, an April 21, 2020, “Angel Investing Insider” email, misspells his name as “Allen”

instead of “Allan.” (See Tyndall Decl. at p. 4.) However, Mr. Marshall does not spell his name

“Allen,” did not draft or approve the email, and had not even seen the email until after the FTC

filed its Reply on December 15, 2020. (Ex. 7, Second Marshall Decl. ¶ 11.) Additionally, the

“signature” in that email (Tyndall Decl. at p.5) is not Mr. Marshall’s signature, and Mr. Marshall

did not sign the email or authorize the use of his signature for any email or other promotional

material for Raging Bull. (Ex. 7, Second Marshall Decl. ¶ 11 and Attachment 1 thereto (providing

true and accurate copy of Mr. Marshall’s signature).)

         Second, contrary to the FTC’s assertion, Mr. Marshall was not one of the “founders” of the

Boardroom Event, and he did not create or authorize his appearance in any video or any other

promotional material for Raging Bull in connection with that event. (Ex. 7, Second Marshall Decl.



                                                 84
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 90 of 100



¶ 5.) Instead, Mr. Bishop asked Mr. Marshall to meet with various individuals in Las Vegas in

November 2019 for the Boardroom Event during which Mr. Marshall and others listened to sales

pitches from small companies with an eye toward potentially investing in the companies. (Id. ¶ 4.)

During the event, Mr. Marshall did not interact with any consumers, and to his knowledge, the

purpose of the Boardroom Event was to identify potential business investments. (Id. ¶ 5.)

       As the Boardroom Event occurred in November 2019, Mr. Marshall did not “discuss

trading during the Covid-19 pandemic” during it as the FTC alleges because he was unaware that

COVID-19 existed at that time. (Id. ¶ 6.) Mr. Marshall also did not authorize the use of his name,

video, image, or biographical information in connection with the Boardroom Event as a “founder”

or “co-founder,” or for use in any Raging Bull advertising. (Id. ¶ 5.) He also was unaware that he

had ever been “nickname[d] the [IPO Godfather]” until after the FTC filed suit. (Id. ¶ 8.)

       Critically, the FTC has not alleged that the Boardroom Event violated the FTC Act, the

Restore Online Shoppers’ Confidence Act, or any other law. Nor can it. The Boardroom Event

reflects a single instance where Mr. Marshall watched investor presentations in 2019 as opposed

to showing any involvement in any consumer-facing promotional materials for Raging Bull.

Mr. Marshall’s attendance at the Boardroom Event does not demonstrate that MFA participated in

any of the challenged conduct.

       Third, none of the other materials provided by the FTC show that Mr. Marshall was

involved in any of the activities challenged in the complaint.       While the FTC asserts that

Mr. Marshall appeared in a consumer-facing video promoting the Boardroom Event, it has not

provided the video or any other video in which Mr. Marshall discusses trading with any of the

defendants. The FTC also does not allege any statements Mr. Marshall made in the video, or

statements he made promoting the Profit Accelerator Service or any other Raging Bull service.




                                                85
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 91 of 100



And, the other images in the advertising material submitted with the FTC’s Reply are clearly

images taken from the lone Boardroom Event in Las Vegas and reused in multiple advertisements:

in all but one image, Mr. Marshall is shown wearing the same blazer and blue shirt. (Tyndall Decl.

¶¶ 3, 4, 7). Thus, to Mr. Marshall’s knowledge, photographs of him in material submitted with the

FTC’s Reply were all taken at the Boardroom Event. (Ex. 7, Second Marshall Decl. ¶ 14.) Far

from demonstrating Mr. Marshall’s involvement with the other defendants or activities in the

complaint, these repurposed images prove that Raging Bull did not have photographs of Mr.

Marshall at different Raging Bull events and needed to reuse photographs taken of him at a single

event.

         To be sure, Mr. Marshall did not know that any video footage or images of him would be

used in conjunction with any advertising, marketing, or promotional material or consumer-facing

service, whether the Profit Accelerator or any other Raging Bull-related service. (Id. ¶ 5.)

Mr. Marshall also had not heard of Angel Investing Insider until after the FTC filed this case (First

Marshall Decl., ECF 45-1 ¶ 29; Ex. 7, Second Marshall Decl. ¶ 10). And, before receiving the

FTC’s Reply on December 15, Mr. Marshall had never even seen the emails provided with the

FTC’s Reply. (Second Marshall Decl. ¶¶ 10, 11.) Mr. Marshall also did not create, review, modify,

authorize, or even know about either of the emails, the article “What Jimmy Fallon Has To Do

With Artificial Intelligence,” the “video series” referenced in the Reply and accompanying

declaration, or any other emails promoting Raging Bull products or services. (Id. ¶ 9.) And, as the

FTC acknowledges, Jeff Bishop, not Mr. Marshall, was the author of the second April 21, 2020,

email. (Tyndall Decl. at 6.)

         Thus, the FTC provided nothing showing that MFA or Mr. Marshall authorized Raging

Bull or any other defendant to use his name or image in Raging Bull advertising. Accordingly,




                                                 86
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 92 of 100



the FTC does not and cannot dispute that neither Mr. Marshall nor anyone at MFA approved,

created, or modified advertisements, marketing or promotional materials of the other defendants,

including in any of the materials in the Reply such as the “Angel Investing Insider” or any Raging

Bull online article or “video series.” (Tyndall Decl. ¶¶ 6, 7; Second Marshall Decl. ¶¶ 10, 12.)

       Courts have refused to find liability in similar circumstances. In FTC v. Garvey, the court

found a famous baseball player and his company were not liable for false advertising claims the

football player allegedly made in advertising for a dietary supplement because neither he nor his

company “ha[d] actual knowledge of any material misrepresentations” or “had control over the

creation and/or dissemination of the [challenged] advertising claims.” FTC v. Garvey, No. 00-cv-

9358, 2002 WL 31744639, at **6-7 (C.D. Cal. Nov. 25, 2002), aff’d, 383 F.3d 891 (9th Cir. 2004).

       In Kramer v. Unitas, the court found a celebrity football player was not liable for his

involvement in a fraudulent investment scheme, even though his image, purported signature

(which he disputed was authentic), and statements appeared in advertising and a video where he

introduced the service and “invit[ed] the public to call [] for more information.” 831 F.2d 994, 996

(11th Cir. 1987).    Despite his appearance in advertising, the court found that he “had no

involvement with the creation, promotion or dissemination of the brochures,” and he “merely

introduced himself, called first federal representatives his ‘friends’, and asked the audience to call

First Federal for more information.” Id. at 997-98. Further, while the football player’s contract

with the company “reserved the right to approve all subsequent promotional features; [] nothing

in the district court’s records suggests that [he] knew about the newspaper advertisements or

brochures.” Id. at 998. Accordingly, the court refused to find him liable for the false advertising.

       This Court should reach the same conclusions as the courts in Garvey and Unitas. The use

of Mr. Marshall’s name, likeness, and biography in advertising for Raging Bull does not




                                                 87
         Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 93 of 100



demonstrate MFA’s involvement or any “common enterprise” between MFA and the other

defendants, or that MFA was even aware of the materials that it references in its Reply.

Accordingly, nothing in the FTC’s Reply demonstrates that the FTC is likely to succeed on its

claims against MFA on a theory of common enterprise or joint and several liability.

         The FTC also will not succeed on the merits of its claims because it does not and cannot

allege much less show, as it must under Section 13(b), that MFA “is violating” or “is about to

violate” the FTC Act. The FTC’s ability to obtain injunctive relief under Section 13(b) is limited

to situations in which it has reason to believe that a defendant “is violating, or is about to violate,”

the FTC Act. 15 U.S.C. § 53(b)(1). FTC v. Shire Viropharma, Inc., 917 F.3d 147, 155 (3d Cir.

2019) (finding the FTC did not have jurisdiction to proceed in court under Section 13(b) for

conduct that ended before the FTC filed suit, holding that Section 13(b) only “empowers the FTC

to speedily address ongoing or impending illegal conduct.”); see also FTC v. LendingClub Corp.,

No. 18-cv-02454, 2020 WL 2838827, at *24 (N.D. Cal. June 1, 2020) (“the Court’s inquiry hinges

on whether the FTC has established, with evidence, a cognizable danger of a recurring violation”).

The FTC has not alleged specific facts that MFA “is violating” or “is about to violate” the FTC

Act, and therefore it is unlikely to prevail on the merits for this additional reason.

    B.      The FTC Failed to Show that MFA Was Part of Any “Common Enterprise”
            with the Other Defendants.
         The FTC also failed to show that it is likely to prevail on the merits of its claim that MFA

is liable as part of a “common enterprise” with the other defendants. This is not a case where the

defendants “did not operate as arm’s length entities, but instead were so interrelated that no real

distinction existed between them.” FTC v. AmeriDebt, Inc., 343 F. Supp. 2d 451, 463 (D. Md.

2004) (quotations omitted). Rather, MFA, an entity that invests in multiple companies and was a

passive investor in Raging Bull, had no input in or control over its operations.



                                                  88
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 94 of 100



       Without support, the FTC incorrectly asserts that MFA operates as a “shell company and

not as an investment [vehicle] engaged with other legitimate businesses.” (Reply, at 3.) But the

FTC provided nothing contradicting MFA’s evidence proving that it is an investment company

that holds ownership in multiple companies other than Raging Bull. (See First Declaration of A.

Marshall, ECF 45-1, at ¶¶ 7, 31.) Indeed, MFA is far from a “shell company”; it invests in a

diverse portfolio of companies, including an informational technology infrastructure company, an

advertising technology company, a cannabis advertising company, and a company that

manufactures consumer health products. (Id. ¶ 31.) In fact, MFA produced comprehensive

financial disclosures and the FTC presumably received bank records – both of which demonstrate

that MFA engages in substantial business independent from Raging Bull and is not a “shell

company.” And, these same financial disclosures – along with the discovery responses and

documents MFA produced – demonstrated that MFA’s business activities were and are separate

and apart from Raging Bull. Thus, the FTC’s unsupported assertions concerning MFA’s business

are belied by the documents and information provided by MFA and that the FTC otherwise

received.

       Rather than refuting these facts with any evidence, the FTC argues that MFA “has not

produced any financial accounting to verify any such investments or financial transactions

independent of Raging Bull, and its contention that the preliminary injunction should not apply to

it is based solely on the single declaration of its sole owner.” (Reply, at 5.) This argument is

unavailing because it is the FTC’s burden to show that the broad preliminary injunction it seeks

should issue, not MFA’s to show why it should not. FTC v. Agora Fin., 447 F. Supp. 3d 350, 359

(D. Md. 2020) (citing FTC v. Food Town Stores, Inc., 539 F.2d 1339, 1343 (4th Cir. 1976)).




                                               89
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 95 of 100



Additionally, a “solely-owned investment company is not necessarily a corporate shell.” U.S. v.

Kline, 61 F. App’x 987, 990 (8th Cir. 2003).

       MFA’s receipt of funds from Raging Bull and payments to Raging Bull do not establish

common enterprise liability either. (Tyndall Decl. ¶¶ 10, 11.) MFA does not dispute it paid Mr.

Bishop and Jason Bond (or their companies) approximately $1,400,000 in exchange for a portion

of each of their ownership interest in Lighthouse Media, Raging Bull’s predecessor. However,

MFA did not know that the funds would be used in any trading account because MFA was not

involved in and did not oversee or direct Raging Bull’s day-to-day operations. (Ex. 7, Second

Marshall Decl. ¶ 20.) The FTC also does not dispute that the money MFA received from Raging

Bull reflected periodic payouts pursuant to the parties’ arms-length agreement, or that these

payouts are consistent with routine distribution payments to an investor which cannot and do not

give rise to liability under applicable law. N.M. ex rel. Balderas, 401 F. Supp. 3d 1229, 1308

(D.N.M. 2019); FTC v. Kuykendall, 371 F.3d 745, 758-59 (10th Cir. 2004); FTC v. Vacation Prop.

Servs., No. 8:11-cv-00595, 2012 WL 1854251, at *5 (M.D. Fla. May 21, 2012). CFPB v. Universal

Debt & Payment Sols., LLC, No. 1:15-cv-0859, 2019 WL 1295004, at *14 n.12 (N.D. Ga. Mar.

21, 2019); FTC v. Vantage Point Servs., LLC, 266 F. Supp. 3d 648, 657 (W.D.N.Y. 2017).

       Likewise, the approximately $135,000 in funds to Raging Bull referenced in the Tyndall

Declaration reflect MFA’s reimbursement to Raging Bull for it inadvertently paying for part of a

membership MFA shared with Raging Bull in FlexJet, a program allowing members to pay for

limited shared use of a plane. (First Marshall Decl., ECF 45-1, ¶ 26.) As MFA previously

demonstrated, Raging Bull in 2019 inadvertently paid the entire cost of the membership fee to

FlexJet instead of only its portion. (Id.) After learning that Raging Bull had paid for MFA’s portion

of the membership fee, MFA transferred its portion of the membership fee, $135,000, to Raging




                                                 90
       Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 96 of 100



Bull as reimbursement for MFA’s portion of the membership fee. (Id.) And, as Mr. Marshall stated

in his initial declaration, Mr. Marshall subsequently instructed Raging Bull to refrain from paying

for his portion of the FlexJet membership because he did not use it for Raging Bull purposes. (Id.)

       The FTC cannot impute liability to MFA for payments to Greenberg Traurig attorneys

either. These payments concerned legal services to MFA for business activities unrelated to

Raging Bull. (Ex. 7, Second Marshall Decl. ¶ 17.)

       The cases cited by the FTC, Zurixx and Nudge, do not change the result that the FTC is not

likely to prevail on the merits of its claims. In Zurixx, the FTC alleged specific details of “the

overlapping ownership, management structure, and business purpose among the [defendants],”

demonstrating that the defendants had “transacted business through a maze of interrelated

companies.” FTC v. Zurixx, LLC, No. 19-cv-713, 2020 WL 6898341, *3 (D. Utah Nov. 24, 2020).

There, the court found facts about overlapping ownership of multiple persons and companies

adequate to allege an “interrelated network of entities comprising the Zurixx enterprise.” Id.

       In Nudge, the FTC alleged that the corporate defendants all shared a common control and

ownership structure, common corporate officers, shared a principal place of business, had

transferred millions of dollars between each corporate defendant’s bank account, and provided

services for each other related to the unlawful conduct. FTC v. Nudge, LLC, 430 F. Supp. 3d 1230,

1240 (D. Utah 2019).

       In contrast, the FTC does not allege that MFA comprised part of a “maze of interrelated

companies,” and the unsupported assertion that MFA is a “shell company” is insufficient to

demonstrate that “the same individuals transact business through a maze of interrelated

companies” required to show common enterprise liability. Zurixx, 2020 WL 6898341, at *3. Nor

do the FTC’s assertions rise to the complex common enterprise alleged in Nudge where corporate




                                                91
        Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 97 of 100



officers, office space, ownership all overlapped. 430 F. Supp. 3d at 1240-41. Instead, MFA’s

“only apparent relationship to the activities” of Raging Bull was “sharing some common

ownership interests” with Raging Bull – facts insufficient to fine common enterprise liability. FTC

v. Kuykendall, 371 F.3d 745, 758–59 (10th Cir. 2004); see also FTC v. Vacation Prop. Servs., No.

8:11-cv-00595, 2012 WL 1854251, at *5 (M.D. Fla. May 21, 2012) (evidence insufficient to find

a common enterprise where “each company [] dealt independently with its own customers,” and

“the record does not establish that the entities commingled corporate funds,” even though one of

the corporate defendants “made periodic payments to [the other corporate defendant].”). The FTC

is therefore unlikely to prevail on the merits of showing a “common enterprise” between MFA and

the other defendants.

   C.      The Balance of the Equities Weigh Against Entering the Injunction, Even as
           Modified, and The Public Interest Would Not Be Advanced by Entering
           Injunctive Relief As to MFA
        While the FTC asserts that the harm of a preliminary injunction “is far outweighed by the

public interest in preventing fraud,” it does not provide any facts that MFA was involved in any

fraudulent or unlawful conduct. Further, the FTC implicitly acknowledges that the public interest

would not be advanced by entering an injunction against MFA given its agreement to remove MFA

from the receivership and asset provisions of the TRO.

        MFA, on the other hand, has been harmed by the TRO and will continue to suffer harm in

the form of lost business and reputational harm and stigma if it is named in a preliminary

injunction. For example, MFA intended to make an investment in a drug development company

that was scheduled to close on December 31, 2020, which would have presented an opportunity

for MFA for economic growth into 2021. (Ex. 7, Second Marshall Decl. ¶ 19.) However, at the

last minute, the company decided against engaging in a transaction with MFA altogether due to

MFA being subjected to the TRO. (Id.) This pattern will continue and MFA will suffer harm


                                                92
          Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 98 of 100



through other lost investment and growth opportunities unless MFA is released from the lawsuit

or, at a minimum, ongoing injunctive relief.

          Moreover, the FTC argues that the public interest would be served in entering an injunction

that includes MFA because, absent an injunction, MFA could “use the proceeds of Raging Bull’s

fraudulent scheme to further MFA’s private investment interests.” (Reply at 5.) However, entering

a preliminary injunction against MFA is not needed to prevent transfers of funds from Raging Bull

to MFA; the same result would be achieved if an injunction omitting MFA were issued as to the

remaining defendants pursuant to Sections VI, XV, and XXV of the Modified TRO, which impose

obligations on asset holders and other third parties, provide for transfer of receivership property to

the receiver and allow expedited discovery of third parties, respectively. These provisions provide

the FTC with the relief needed to fulfill any purported public interest goals.

          Further, the FTC does not explain how the public interest would be served by an injunction

against MFA because a preliminary injunction will not change any conduct, given that MFA did

not engage in any activities challenged in the complaint. Accordingly, the FTC cannot show that

an injunction would further the public interest, and the balance of the equities militate against

entering any preliminary injunctive relief against MFA. FTC v. Lakhany, No. 12-cv-03337, 2012

WL 12860115, *1 (C.D. Cal. May 2, 2012).

          For any or all of the above reasons, the Court should not enter any preliminary injunctive

relief against MFA.

                                           CONCLUSION
          For the reasons stated herein, the Court should not enter the FTC’s proposed preliminary

injunction against Defendants, or, alternatively, modify the FTC’s proposed injunction as set forth

herein.




                                                  93
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 99 of 100




Dated: January 13, 2021
Respectfully submitted,

/s/ Matthew L. Schwartz                         /s/ David G. Barger
Matthew L. Schwartz                             David G. Barger (DCB No. 469095)
John T. Zach                                    Greenberg Traurig LLP
Sabina Mariella                                 1750 Tysons Blvd.
BOIES SCHILLER FLEXNER LLP                      Suite 1200
55 Hudson Yards                                 McLean, VA 22102
New York, New York                              Tel: (703) 749 1300
Tel.: (212) 446-2300                            Email: bargerd@gtlaw.com
E-mail: mlschwartz@bsfllp.com
jzach@bsfllp.com smariella@bsfllp.com           Andrew G. Berg
                                                Greenerg Traurig LLP
Jonathan Shaw (Bar No. 11328)                   2101 L Street, N.W.
BOIES SCHILLER FLEXNER LLP                      Suite 1000
1401 New York Ave, NW                           Washington, DC 20037
Washington, DC 20005                            Tel: (202) 331-3100
Tel: 202 274 1123                               Email: berga@gtlaw.com
E-mail: jshaw@bsfllp.com
                                                Miriam G. Bahcall
Brian Levin                                     Greenberg Traurig LLP
Levin Law, P.A.                                 Suite 3100
2665 South Bayshore Drive Penthouse 2B          Chicago, IL 60601
Miami, Florida 33133                            Tel: (312) 476-5135
Tel: (305) 539-0593                             Email: bahcallm@gtlaw.com
E-mail: brian@levinlawpa.com
                                                Counsel for Defendants RagingBull.com,
Counsel for Defendants Kyle Dennis,             LLC (“Raging Bull”), Jeffrey M. Bishop,
Winston Research Inc., and Winston Corp.        Jason Bond, Sherwood Ventures, LLC, and
                                                Jason Bond, LLC
/s/ Ari Nicholas Rothman
Ari Nicholas Rothman
Venable LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
Tel: 202-344-4000
Email: anrothman@venable.com

Counsel for Defendant MFA Holdings
Corporation




                                           94
      Case 1:20-cv-03538-GLR Document 123 Filed 01/13/21 Page 100 of 100



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of January 2021 a true and accurate copy

foregoing was properly served on all parties through the ECF system.

                                                          /s/ Matthew L. Schwartz
                                                          Matthew L. Schwartz
                                                          BOIES SCHILLER FLEXNER LLP
                                                          55 Hudson Yards
                                                          New York, New York
                                                          Tel.: (212) 446-2300
                                                          E-mail: mlschwartz@bsfllp.com




                                              95
